 
Exhibit 10.1




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$2,200,000,000


364-DAY CREDIT AGREEMENT


Dated as of July 18, 2006


among


TRAVELPORT INC.,
as Borrower,


GALILEO INTERNATIONAL TECHNOLOGY, LLC,
as a Subsidiary Borrower,


THE LENDERS REFERRED TO HEREIN,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


and


BANK OF AMERICA, N.A.
and
CITICORP NORTH AMERICA, INC.,
as Syndication Agents,




J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

     
Page
 
1.
DEFINITIONS
 
1
 
2.
THE LOANS
 
19
   
SECTION 2.1. Commitments
 
19
   
SECTION 2.2. Loans
 
19
   
SECTION 2.3. Term Loan Borrowing Procedure
 
20
   
SECTION 2.4. Revolving Credit Borrowing Procedure
 
20
   
SECTION 2.5. Use of Proceeds
 
21
   
SECTION 2.6. Swingline Commitment
 
21
   
SECTION 2.7. Procedure for Swingline Borrowing; Refunding of Swingline Loans
 
22
   
SECTION 2.8. [Reserved]
 
23
   
SECTION 2.9. [Reserved]
 
23
   
SECTION 2.10. Refinancings
 
23
   
SECTION 2.11. Fees 
 
24
   
SECTION 2.12. Repayment of Loans; Evidence of Debt
 
24
   
SECTION 2.13. Interest on Loans
 
25
   
SECTION 2.14. Interest on Overdue Amounts
 
25
   
SECTION 2.15. Alternate Rate of Interest
 
25
   
SECTION 2.16. Termination and Reduction of Revolving Commitments; Increase of
Revolving Commitments
 
26
   
SECTION 2.17. Prepayment of Loans
 
27
   
SECTION 2.18. Eurocurrency Reserve Costs
 
28
   
SECTION 2.19. Reserve Requirements; Change in Circumstances
 
28
   
SECTION 2.20. Change in Legality
 
30
   
SECTION 2.21. Reimbursement of Lenders
 
30
   
SECTION 2.22. Pro Rata Treatment
 
31
   
SECTION 2.23. Right of Setoff
 
32
   
SECTION 2.24. Manner of Payments
 
32
   
SECTION 2.25. Taxes
 
32
   
SECTION 2.26. [Reserved]
 
34
   
SECTION 2.27. Prepayments Required Due to Currency Fluctuation
 
34
   
SECTION 2.28. Letters of Credit
 
34
   
SECTION 2.29. New Local Facilities
 
40
 
3.
REPRESENTATIONS AND WARRANTIES OF BORROWER
       
SECTION 3.1. Corporate Existence and Power
 
40
   
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law
 
41
   
SECTION 3.3. Governmental and Other Approval and Consents
 
41
   
SECTION 3.4. Financial Statements of Borrower
 
41
   
SECTION 3.5. No Change
 
42
   
SECTION 3.6. Copyrights, Patents and Other Rights
 
42
   
SECTION 3.7. Title to Properties
 
42
   
SECTION 3.8. Litigation
 
42
   
SECTION 3.9. Federal Reserve Regulations
 
42
   
SECTION 3.10. Investment Company Act
 
43
 


--------------------------------------------------------------------------------






 
SECTION 3.11. Enforceability
 
43
   
SECTION 3.12. Taxes
 
43
   
SECTION 3.13. Compliance with ERISA
 
43
   
SECTION 3.14. Disclosure
 
43
   
SECTION 3.15. Environmental Liabilities
 
44
 
4.
CONDITIONS OF LENDING
 
44
   
SECTION 4.1. Conditions Precedent to Effectiveness
 
44
   
SECTION 4.2. Conditions Precedent to Each Extension of Credit
 
45
 
5.
AFFIRMATIVE COVENANTS
       
SECTION 5.1. Financial Statements, Reports, etc.
 
46
   
SECTION 5.2. Corporate Existence; Compliance with Statutes
 
47
   
SECTION 5.3. Insurance
 
47
   
SECTION 5.4. Taxes and Charges
 
48
   
SECTION 5.5. ERISA Compliance and Reports
 
48
   
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations
 
48
   
SECTION 5.7. Maintenance of Properties
 
49
   
SECTION 5.8. Changes in Character of Business
 
49
 
6.
NEGATIVE COVENANTS
 
49
   
SECTION 6.1. Limitation on Indebtedness
 
49
   
SECTION 6.2. Consolidation, Merger, Sale of Assets
 
50
   
SECTION 6.3. Limitations on Liens
 
50
   
SECTION 6.4. Sale and Leaseback
 
51
   
SECTION 6.5. Consolidated Leverage Ratio
 
52
   
SECTION 6.6. Consolidated Interest Coverage Ratio
 
52
   
SECTION 6.7. Accounting Practices
 
52
 
7.
EVENTS OF DEFAULT
 
52
 
8.
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER
 
54
   
SECTION 8.1. Administration by Administrative Agent
 
54
   
SECTION 8.2. Advances and Payments
 
55
   
SECTION 8.3. Sharing of Setoffs and Cash Collateral
 
55
   
SECTION 8.4. Notice to the Lenders
 
56
   
SECTION 8.5. Liability of Administrative Agent and each Issuing Lender
 
56
   
SECTION 8.6. Reimbursement and Indemnification
 
57
   
SECTION 8.7. Rights of Administrative Agent
 
57
   
SECTION 8.8. Independent Investigation by Lenders
 
57
   
SECTION 8.9. Notice of Transfer
 
58
   
SECTION 8.10. Successor Administrative Agent
 
58
   
SECTION 8.11. Resignation of an Issuing Lender
       
SECTION 8.12. Agents Generally
 
58
 
9.
GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS
 
59
 





--------------------------------------------------------------------------------






 
SECTION 9.1. Guaranty
   59
 
 
SECTION 9.2. No Subrogation
   59
 
 
SECTION 9.3. Amendments, etc. with respect to the Obligations; Waiver of Rights
   60
 
 
SECTION 9.4. Guaranty Absolute and Unconditional
   60
 
 
SECTION 9.5. Reinstatement
   61
 
10.
MISCELLANEOUS
   61
 
 
SECTION 10.1. Notices
   61
 
 
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc
   62
 
 
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales; Participations
   62
 
 
SECTION 10.4. Expenses
   66
 
 
SECTION 10.5. Indemnity
   66
 
 
SECTION 10.6. CHOICE OF LAW
   66
 
 
SECTION 10.7. No Waiver
   67
 
 
SECTION 10.8. Extension of Maturity
   67
 
 
SECTION 10.9. Amendments, etc.
   67
 
 
SECTION 10.10. Severability
   68
 
 
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL
   68
 
 
SECTION 10.12. Headings
   70
 
 
SECTION 10.13. Execution in Counterparts
   70
 
 
SECTION 10.14. Entire Agreement
   70
 
 
SECTION 10.15. Confidentiality
   70
 
 
SECTION 10.16. USA PATRIOT Act
   71
 
 
SECTION 10.17. Replacement of Lenders
   71
 



 


--------------------------------------------------------------------------------





 
SCHEDULES
       
2.1
Commitments
     
2.28
Existing Letters of Credit
     
3.7
Transferred Properties
               
EXHIBITS
       
A
Form of Cendant Guaranty
     
B
Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP
     
C
Form of Assignment and Acceptance
     
D
Form of Compliance Certificate
     
E-1
Form of Term Loan Borrowing Request
     
E-2
Form of Revolving Credit Borrowing Request
     
F
Form of Joinder Agreement
     
G
Form of New Lender Supplement
     
H
Form of Commitment Increase Supplement
     



 
 

--------------------------------------------------------------------------------




364-DAY CREDIT AGREEMENT (the “Agreement”) dated as of July 18, 2006, among
TRAVELPORT INC., a Delaware corporation (the “Borrower”), GALILEO INTERNATIONAL
TECHNOLOGY, LLC, a Delaware limited liability company, as a subsidiary borrower
(“Galileo”), the lenders referred to herein (the “Lenders”), BANK OF AMERICA,
N.A. and CITICORP NORTH AMERICA, INC., as syndication agents (the “Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”; together with the Syndication Agents, the “Agents”) for
the Lenders.
 
The parties hereto hereby agree as follows:
 

1.  
DEFINITIONS

 
For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
 
“Act” shall have the meaning assigned to such term in Section 10.16.
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.
 
“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise (it being understood that, upon the
consummation of the Spin-Off, Cendant, Avis Budget Holdings, LLC, Realogy
Corporation, Wyndham Worldwide Corporation, their respective Subsidiaries and
any successors to such entities shall not be Affiliates of the Borrower).
 
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Term Loan Funding Date, the aggregate amount of
such Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
 
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
 
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upwards
to the nearest 1/16 of 1% if not already an integral multiple of 1/16 of 1%)
equal to the greatest of (a) the Prime Rate in effect for such day and (b) the
Federal Funds Effective Rate in effect for such day plus½ of 1%. For purposes
hereof, “Prime Rate” shall mean the rate per annum publicly announced by the
Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City. For purposes of this Agreement, any change in
the Alternate
 

--------------------------------------------------------------------------------


Base Rate due to a change in the Prime Rate shall be effective on the date such
change in the Prime Rate is publicly announced as effective. “Federal Funds
Effective Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published on the succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including, without limitation, the
inability or failure of the Administrative Agent to obtain sufficient bids or
publications in accordance with the terms hereof, the Alternate Base Rate shall
be determined without regard to clause (b) until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Federal Funds Effective Rate.
 
“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
 
“Assignment and Acceptance” shall mean an agreement in the form of Exhibit C
hereto, executed by the assignor, assignee and the other parties as contemplated
thereby.
 
“Australian Dollars” or “A$” shall mean lawful money of Australia.
 
“Available Revolving Commitment”: shall mean, as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Revolving Lender’s
Available Revolving Commitment pursuant to Section 2.11(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Basis Point” shall mean 1/100th of 1%.
 
“Board” shall mean the Board of Governors of the Federal Reserve System.
 
“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders on a single date and as to which a single Interest Period is in
effect.
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are permitted to close; provided, however,
that when used in connection with a LIBOR Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in Dollar deposits
or deposits in any Optional Currency, as applicable, on the London Interbank
market, the term “Business Day” shall also exclude any day on which banks are
not open for general business in the principal financial center of the relevant
jurisdiction.
 
“Calculation Time” shall have the meaning assigned to such term in Section
2.27(a).
 

--------------------------------------------------------------------------------


“Canadian Dollars” or “C$” shall mean lawful money of Canada.
 
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Collateral Account” shall mean a collateral account established with the
Administrative Agent, in the name of the Administrative Agent and under its sole
dominion and control, into which the Borrower or any Subsidiary Borrower shall
from time to time deposit Dollars, or Cash equivalents, in the case of any such
deposit made pursuant to Section 2.28(g), pursuant to the express provisions of
this Agreement requiring such deposit.
 
“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition, (ii)
commercial paper maturing not in excess of twelve months from the date of
acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of
such acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (i) above, (iv)
money market funds that invest exclusively in interest bearing, short-term money
market instruments and adhere to the minimum credit standards established by
Rule 2a-7 of the Investment Company Act of 1940 (17 C.F.R. §270.2A-7 (April 1,
2004), and (v) municipal securities: (a) for which the pricing period in effect
is not more than twelve months long and (b) rated at least “P-1” by Moody’s or
“A-1” by S&P.
 
“Cendant” shall mean Cendant Corporation, a Delaware corporation.
 
“Cendant Guaranty” shall mean the guaranty agreement to be executed and
delivered by Cendant, substantially in the form of Exhibit A (it being
understood that Cendant’s obligations thereunder shall terminate upon either (i)
the consummation of the Spin-Off or (ii) payment in full of the Obligations (as
defined in the Cendant Guaranty), termination of the Commitments and termination
or expiration of the Letters of Credit (or when such Letters of Credit shall
have been Collateralized (as defined in the Cendant Guaranty), including
repayment pursuant to Section 4.24 of the Sale Agreement).
 
“Change in Control” shall mean (a) prior to the Spin-Off, (i) the acquisition by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Effective Date), directly or indirectly, beneficially or of record, of
ownership or control of in excess of 50% of the voting common stock of Cendant
on a fully diluted basis at any time or (ii) if at any time, individuals who at
the Effective Date constituted the Board of Directors of Cendant (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the
 

--------------------------------------------------------------------------------


shareholders of Cendant, as the case may be, was approved by a vote of the
majority of the directors then still in office who were either directors at the
Effective Date or whose election or a nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Cendant then in office or (iii) Cendant shall cease to own,
directly or through one or more wholly-owned Subsidiaries, all of the capital
stock of the Borrower, free and clear of any direct or indirect Liens (other
than statutory Liens) and (b) after the Spin-Off, (i) the acquisition by any
Person or group (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the Effective Date), directly or indirectly, beneficially or of record, of
ownership or control of in excess of 50% of the voting common stock of the
Borrower on a fully diluted basis at any time or (ii) if at any time,
individuals who at the date of the Spin-Off constituted the Board of Directors
of the Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Borrower,
as the case may be, was approved by a vote of the majority of the directors then
still in office who were either directors at the date of the Spin-Off or whose
election or a nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office. Notwithstanding anything to the contrary contained in this
definition, the consummation of the Spin-Off shall not result in a Change of
Control.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Commitment” shall mean, with respect to any Lender, the sum of the Term
Commitment and the Revolving Commitment of such Lender.
 
“Commitment Fee” shall have the meaning assigned to such term in Section
2.11(a).
 
“Commitment Fee Rate” shall mean the rate per annum of (i) at any time after the
termination or expiration of Cendant’s obligation to sell all of the common
stock or substantially all of the assets of the Borrower and its Subsidiaries
under the Sale Agreement (as in effect on the date of determination), 0.25% and
(ii) at any other time, 0.15%.
 
“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.16(d).
 
“Company Disclosure Letter” shall mean the Company Disclosure Letter, dated as
of June 30, 2006, as the same may be amended, modified or supplemented from time
to time in a manner reasonably satisfactory to the Administrative Agent.
 
“Confidential Information” shall mean information concerning the Borrower, its
Subsidiaries or its Affiliates which is non-public, confidential or proprietary
in nature, or any information that is marked or designated confidential by or on
behalf of the Borrower, which is furnished to any Lender by the Borrower or any
of its Affiliates directly or through the Administrative Agent in connection
with this Agreement or the transactions contemplated hereby (at any time on,
before or after the date hereof), together with all analyses, compilations or
other materials prepared by such Lender or its respective directors, officers,
employees, agents, auditors, attorneys, consultants or advisors which contain or
otherwise reflect such information.
 
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
 

--------------------------------------------------------------------------------


“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of (i)
Consolidated Net Income, (ii) provision for taxes based on income, (iii)
depreciation expense, (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) fees, expenses and charges incurred in connection with the
Spin-Off or Sale through December 31, 2007 in an aggregate amount not to exceed
$150,000,000, (vii) capitalized interest and amortization of debt discount and
debt issuance costs and debt extinguishment costs, (viii) payments made in
respect of legacy Cendant expense reimbursement obligations in an aggregate
amount not to exceed $30,000,000 during any Rolling Period and (ix) other
non-cash items reducing Consolidated Net Income, minus (plus) (x) any
non-recurring gains (losses) on business unit dispositions outside the ordinary
course of business if such gains (losses) are included in Consolidated Net
Income) minus (xi) any cash expenditures during such period in excess of
$25,000,000 to the extent such cash expenditures (A) did not reduce Consolidated
Net Income for such period and (B) were applied against reserves that
constituted non-cash items which reduced Consolidated Net Income during prior
periods (including reserves established upon the consummation of the Spin-Off),
all as determined on a consolidated basis for the Borrower and its Consolidated
Subsidiaries in accordance with GAAP. Notwithstanding the foregoing, in
calculating Consolidated EBITDA pro forma effect shall be given to each (1)
acquisition of a Consolidated Subsidiary or any other entity acquired by the
Borrower or any of its Consolidated Subsidiaries in a merger, where the purchase
price or merger consideration exceeds $25,000,000 during such period and (2)
disposition property by the Borrower and its Consolidated Subsidiaries yielding
gross profits in excess of $25,000,000 during such period as if such acquisition
or disposition had been made on the first day of such period; provided that for
purposes of determining the Consolidated Interest Coverage Ratio and the
Consolidated Leverage Ratio, Consolidated EBITDA for the fiscal quarters ending
December 31, 2005 and March 31, 2006 shall be $125,800,000 and $115,700,000,
respectively.
 
“Consolidated Financial Statements” shall have the meaning assigned to such term
in Section 3.4(b).
 
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that for purposes of determining the Consolidated Interest
Coverage Ratio for the fiscal quarters ending September 30, 2006, December 31,
2006 and March 31, 2007, Consolidated Interest Expense for the relevant Rolling
Period shall be deemed to equal Consolidated Interest Expense for such fiscal
quarter and, each previous fiscal quarter commencing after June 30, 2006,
multiplied by 4, 2 and 4/3, respectively.
 
“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event (x) all capitalized interest and amortization of debt
discount and debt issuance costs and (y) debt extinguishment costs) of the
Borrower and its Consolidated Subsidiaries on a consolidated basis including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under Interest Rate Protection Agreements minus,
without duplication, any interest income of the Borrower and its Consolidated
Subsidiaries on a consolidated basis during such period. Notwithstanding the
foregoing, interest expense in respect of any Securitization Indebtedness shall
not be included in Consolidated Interest Expense.
 
“Consolidated Leverage Ratio” shall mean, as of the last day of any period, the
ratio of (a) Consolidated Total Indebtedness on such day to (b) Consolidated
EBITDA for such period.
 

--------------------------------------------------------------------------------


“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses. (including indemnity obligations
incurred or liabilities assumed in connection with the Spin-Off).
 
“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
 
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
 
“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to be determined,
includable as liabilities on a consolidated balance sheet of the Borrower and
its Subsidiaries, plus (ii) without duplication of any items included in
Indebtedness pursuant to the foregoing clause (i), Indebtedness of others which
the Borrower or any of its Consolidated Subsidiaries has directly or indirectly
assumed or guaranteed (but only to the extent so assumed or guaranteed) or
otherwise provided credit support therefor, including without limitation,
Guaranty Obligations; provided that, for purposes of this definition,
Indebtedness shall not include (w) Guaranty Obligations and contingent
liabilities incurred or assumed in connection with the Spin-Off (including those
determined in accordance with FIN 45 and SFAS 5) or Sale, (x) Securitization
Indebtedness, (y) the aggregate undrawn amount of outstanding Letters of Credit
or (z) obligations incurred under any derivatives transaction entered into in
the ordinary course of business pursuant to hedging programs. In addition, for
purposes of this definition, the amount of Indebtedness at any time shall be
reduced (but not to less than zero) by the amount of Excess Cash.
 
“Currency” shall mean Dollars or any Optional Currency.
 
“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender which fails to make any Loan or issue
any Letter of Credit required to made or issued by it in accordance with the
terms and conditions of this Agreement.
 
“Disclosed Matters” shall mean (i) public filings with the Securities and
Exchange Commission made by the Borrower or any of its Subsidiaries on Form S-4,
Form 8-K, Form 10-
 

--------------------------------------------------------------------------------


Q, Form 10-K or Form 10 (in each case, as filed at least three days prior to the
Effective Date or Term Loan Funding Date, as applicable) and (ii) the Company
Disclosure Letter.
 
“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to an
amount denominated in any Optional Currency, the equivalent in Dollars of such
amount determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent. In making any determination of the Dollar Equivalent (for purposes
of calculating the amount of Loans to be borrowed from the respective Lenders on
any date or for any other purpose), the Administrative Agent shall use the
relevant Exchange Rate in effect on the date on which the Borrower or any
Subsidiary Borrower delivers a Borrowing Request for Loans or on such other date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
 
“Dollars” and “$” shall mean lawful money of the United States of America.
 
“Domestic Subsidiary Borrower” shall mean any Subsidiary Borrower organized
under the laws of the United States or any political subdivision thereof.
 
“Effective Date” shall mean July 18, 2006.
 
“EMU Legislation” shall mean the legislative measures of the European Council
(including without limitation the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
 
“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, including without limitation, the Clean Water Act
also known as the Federal Water Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251
et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq.,
the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201
et seq., the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of 1986 (“SARA”), Public Law 99-499, 100 Stat. 1613, the
Emergency Planning and Community Right to Know Act (“ECPCRKA”), 42 U.S.C.
§ 11001 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C.
§ 6901 et seq., the Occupational Safety and Health Act as amended (“OSHA”),
29 U.S.C. § 655 and § 657, together, in each case, with any amendment thereto,
and the regulations adopted and binding publications promulgated thereunder and
all substitutions thereof.
 
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 

--------------------------------------------------------------------------------


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Euro” and “€” shall mean the single currency of Participating Member States
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.
 
“Event of Default” shall have the meaning given such term in Section 7 hereof.
 
“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $25,000,000.
 
“Exchange Rate” shall mean, with respect to any Optional Currency on a
particular date, the rate at which such Optional Currency may be exchanged into
Dollars, as set forth at 11:00 A.M., London time, on such date on the applicable
Reuters currency page with respect to such Optional Currency. In the event that
such rate does not appear on the applicable Reuters currency page, the Exchange
Rate with respect to such Optional Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower or, in the absence of
such agreement, such Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London Interbank market or other market where
its foreign currency exchange operations in respect of such Optional Currency
are then being conducted, at or about 11:00 A.M., London time, at such date for
the purchase of Dollars with such Optional Currency, for delivery two Business
Days later; provided, however, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
 

--------------------------------------------------------------------------------


“Excluded Taxes” shall mean, with respect to any Lender, or any other recipient
of payment to be made by or on account of any obligation of the Borrower or any
Subsidiary Borrower hereunder, (a) income taxes and franchise taxes based on (or
measured by) its net income or net profits (or franchise taxes imposed in lieu
of net income taxes) imposed on such Lender or other recipient as a result of a
present or former connection between such Lender or such recipient and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment
hereunder, or enforced, this Agreement) (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction, (c) any withholding tax that is imposed on amounts payable to such
Lender in Dollars, or any other recipient of any payment to be made by or on
account of any obligation denominated in Dollars of the Borrower or any Domestic
Subsidiary Borrower hereunder, at the time such Lender becomes a party to this
Agreement (or designates a new Lending Office), except to the extent that such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower or any Domestic Subsidiary Borrower with respect to
such withholding tax pursuant to Section 2.25(a), (d) Taxes attributable to such
Lender’s failure to comply with Section 2.25(e), and (e) any Taxes imposed as a
result of such Lender’s gross negligence or willful misconduct.
 
“Existing Issuing Lender” shall mean any issuer of an Existing Letter of Credit.
 
“Existing Letters of Credit” shall mean the letters of credit described on
Schedule 2.28 hereto.
 
“Fundamental Documents” shall mean this Agreement, the Cendant Guaranty, any
Notes and any Compliance Certificate which is required to be executed by the
Borrower or any Subsidiary Borrower pursuant to Section 5.1(c) and delivered to
the Administrative Agent in connection with this Agreement.
 
“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Sections 6.5 and
6.6, GAAP shall be determined on the basis of such principles in effect on the
date hereof and consistent with those used in the preparation of the most recent
audited financial statements referred to in Section 3.4(b). In the event that
any “Accounting Change” (as defined below) shall occur and such change results
in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, then the Borrower and the Administrative Agent agree to
enter into negotiations in order to amend such provisions of this Agreement so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or
 

--------------------------------------------------------------------------------


opinion by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.
 
“Governmental Authority” shall mean any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any court, in each case whether of the United States or foreign.
 
“Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
 
“Guaranty” shall mean the guaranty of the Subsidiary Borrower Obligations
provided by the Borrower pursuant to Section 9.
 
“Guaranty Obligation” shall mean any obligation, contingent or otherwise, of the
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that the amount of any Guaranty
Obligation shall be limited to the extent necessary so that such amount does not
exceed the value of the assets of such Person (as reflected on a consolidated
balance sheet of such Person prepared in accordance with GAAP) to which any
creditor or beneficiary of such Guaranty Obligation would have recourse.
Notwithstanding the foregoing definition, the term “Guaranty Obligation” shall
not include any direct or indirect obligation of a Person as a general partner
of a general partnership or a joint venturer of a joint venture in respect of
Indebtedness of such general partnership or joint venture, to the extent such
Indebtedness is contractually non-recourse to the assets of such Person as a
general partner or joint venturer (other than assets comprising the capital of
such general partnership or joint venture). The term “Guaranty Obligation” shall
not include endorsements for collection or deposit in the ordinary course of
business.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting accounts payable arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted
 

--------------------------------------------------------------------------------


by banks and other financial institutions for the account of such Person (other
than accounts payable arising in the ordinary course and payable within 180
days); or (v) obligations of such Person under Capital Leases.
 
“Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.
 
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months duration or 90 days’ duration, as the case may be, been applicable to
such Borrowing, and, in addition, the date of any refinancing or conversion of a
Borrowing with, or to, a Borrowing of a different Interest Rate Type; provided,
that as to any Swingline Loan, “Interest Payment Date” shall mean the day that
such Loan is required to be repaid.
 
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3, 6 months thereafter, as the Borrower or any
applicable Subsidiary Borrower may elect and (b) as to any ABR Borrowing, the
period commencing on the date of such Borrowing and ending on the earliest of
(i) the next succeeding March 31, June 30, September 30 or December 31, (ii) the
Maturity Date and (iii) the date such Borrowing is refinanced with a Borrowing
of a different Interest Rate Type in accordance with Section 2.10 or is prepaid
in accordance with Section 2.17; provided, however, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of LIBOR
Loans only, such next succeeding Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day and (ii) no Interest Period may be selected which would extend
beyond the Maturity Date. Interest shall accrue from, and including, the first
day of an Interest Period to, but excluding, the last day of such Interest
Period.
 
“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
 
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR and the Alternate Base Rate.
 
“issuance” shall mean with respect to any Letter of Credit, the issuance,
amendment, renewal or extension of such Letter of Credit, provided that the
reinstatement of any Letter of Credit shall not constitute an issuance of such
Letter of Credit.
 
“Issuing Lender” shall mean in the case of Letters of Credit, JPMorgan Chase
Bank or any Affiliate thereof and such other Lenders or Affiliates thereof as
may be designated in writing by the Borrower which agree in writing to act as
such in accordance with the terms hereof and with the consent of the
Administrative Agent (such consent not to be unreasonably withheld) (including
any Existing Issuing Lender).
 
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
 

--------------------------------------------------------------------------------


“L/C Exposure” shall mean, at any time, the amount expressed in Dollars of the
aggregate face amount of all drafts which may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding plus (without
duplication) the face amount of all drafts which have been presented under
Letters of Credit but have not yet been paid or have been paid but not
reimbursed.
 
“Lender and “Lenders” shall mean the financial institutions whose names appear
at the foot hereof and any assignee of a Lender permitted pursuant to Section
10.3(b).
 
“Lending Office” shall mean, with respect to any of the Lenders, the branch or
branches (or affiliate or affiliates) from which any such Lender’s LIBOR Loans
or ABR Loans, as the case may be, are made or maintained and for the account of
which all payments of principal of, and interest on, such Lender’s LIBOR Loans
or ABR Loans are made, as notified to the Administrative Agent from time to
time.
 
“Letter of Credit” shall have the meaning ascribed to such term in Section 2.28.
 
“LIBOR” shall mean, with respect to any LIBOR Borrowing for any Interest Period,
an interest rate per annum (rounded upwards, if necessary, to the next Basis
Point) equal to the rate at which Dollar deposits or deposits in any Optional
Currency, as applicable, approximately equal in principal amount to JPMorgan
Chase Bank’s portion of such LIBOR Borrowing, and for a maturity comparable to
such Interest Period, are offered to the principal London office of JPMorgan
Chase Bank in immediately available funds in the London Interbank market at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.
 
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
 
“LIBOR Loan” shall mean any LIBOR Revolving Credit Loan or LIBOR Term Loan.
 
“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to LIBOR in accordance with the
provisions of Section 2.
 
“LIBOR Spread” shall mean (i) at any time after the termination or expiration of
Cendant’s obligation to sell all of the common stock or substantially all of the
assets of the Borrower and its Subsidiaries under the Sale Agreement (as in
effect on the date of determination), 1.500% and (ii) at any other time, 0.875%.
 
“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to LIBOR in accordance with the provisions of Section 2.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan” shall mean any loan made by any Lender pursuant to this Agreement.
 
“Loan Parties” shall mean the Borrower, Galileo and the other Subsidiary
Borrowers and Cendant.
 

--------------------------------------------------------------------------------


“Local Facility Amendment” shall have the meaning assigned to such term in
Section 2.29.
 
“Margin Stock” shall be as defined in Regulation U of the Board.
 
“Material Adverse Effect” shall mean a material adverse effect on the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries, taken as a whole; provided that for purposes of Section 3.5 and
for all purposes on the Effective Date and the Term Loan Funding Date, “Material
Adverse Effect” shall mean a material adverse effect on the business, assets,
operations or condition, financial or otherwise, of the Travelport Businesses of
Cendant, but excluding any event, development or circumstance resulting from (i)
the resolution of matters relating to the accounting irregularities and errors
referred to in Cendant’s report on Form 10-K for the period ending December 31,
2003, filed with the Securities and Exchange Commission and including the class
action lawsuits referred to therein and other class action lawsuits arising as a
result of the accounting irregularities and errors disclosed therein and (ii)
the announcement of the Spin-Off and the consummation of the transactions
contemplated thereby or the announcement of the Sale.
 
“Material Subsidiary” shall mean any Subsidiary (other than a Securitization
Entity) of the Borrower which, together with its Subsidiaries (other than
Securitization Entities) at the time of determination hold, or, solely with
respect to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged
into each other at the time of determination would hold, assets constituting 15%
or more of Consolidated Assets or accounts for 15% or more of Consolidated
EBITDA for the Rolling Period immediately preceding the date of determination.
 
“Maturity Date” shall mean July 17, 2007.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds” shall mean, in connection with any incurrence of
Indebtedness, the cash proceeds received from such incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions, other professional and consulting fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other taxes paid or payable as a result
thereof, and other customary fees and expenses actually incurred in connection
therewith or related thereto.
 
“New Local Facility” shall have the meaning assigned to such term in Section
2.29.
 
“New Local Facility Lender” shall have the meaning assigned to such term in
Section 2.29.
 
“New Zealand Dollars” or “NZ$” shall mean the lawful money of New Zealand.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.17.
 
“Non-Ratable Assignment” shall have the meaning assigned to such term in Section
10.3(b).
 

--------------------------------------------------------------------------------


“Notes” shall mean any promissory notes evidencing Loans.
 
“Obligations” shall mean the obligation of the Borrower and any Subsidiary
Borrower to make due and punctual payment of principal of, and interest on, the
Loans, the Commitment Fees, reimbursement obligations in respect of Letters of
Credit and all other monetary obligations of the Borrower or any Subsidiary
Borrower to the Administrative Agent, any Issuing Lender or any Lender under
this Agreement or the Fundamental Documents.
 
“Optional Currency” shall mean, at any time, Australian Dollars, Canadian
Dollars, Euros, New Zealand Dollars, Pounds and Yen, so long as such currency is
freely traded and convertible into Dollars in the London Interbank market and a
Dollar Equivalent thereof can be calculated.
 
“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.16(d).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or the issuance of any Letters of
Credit or any Fundamental Document.
 
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
 
“Participating Member State” shall mean a member of the European Communities
that adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
 
“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.
 
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pounds” or “£” or “Pound Sterling” shall mean the lawful money of the United
Kingdom.
 
“Pro Forma Balance Sheet” shall have the meaning assigned to such term in
Section 3.4(a).
 
“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of
 

--------------------------------------------------------------------------------


any proceeds therefrom, occurred at the beginning of the most recent Rolling
Period ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
 
“Ratable Assignment” shall have the meaning assigned to such term in Section
10.3(b).
 
“Refunded Swingline Loan” shall have the meaning assigned to such term in
Section 2.7(b).
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Replaced Term Loans” shall have the meaning assigned to such term is Section
10.9(b).
 
“Replacement Term Loans” shall have the meaning assigned to such term is Section
10.9(b).
 
“Responsible Officer” shall mean the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer or assistant treasurer of
the Borrower.
 
“Required Lenders” shall mean at any time, the holders of more than 50% of (a)
until the Term Loan Funding Date, the Commitments then in effect and (b)
thereafter, the sum of (i) the aggregate unpaid principal amount of the Term
Loans then outstanding and (ii) the Total Revolving Commitments then in effect
or, if the Total Revolving Commitment has been terminated in its entirety, the
Revolving Credit Exposure.
 
“Revolving Commitment” shall mean with respect to any Lender, the commitment of
such Lender, if any, to make Revolving Credit Loans and participate in Swingline
Loans and Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth (i) under the heading “Revolving Commitment”
opposite such Lender’s name on Schedule 2.1 hereto and/or (ii) in any applicable
Assignment and Acceptance to which it may be a party, as the case may be, as
such Lender’s Revolving Commitment may be permanently terminated, reduced or
increased from time to time pursuant to Section 2.16 or Section 7. The Revolving
Commitments shall automatically and permanently terminate on the earlier of (a)
the Maturity Date or (b) the date of termination in whole pursuant to Section
2.16 or Section 7.
 
“Revolving Credit Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Credit Loans from each of the Revolving Lenders.
 
“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit E-2.
 
“Revolving Credit Exposure” shall mean, at any time, the sum of (A) the
aggregate outstanding principal amount of all Revolving Credit Loans made by all
Lenders plus (B) the then current L/C Exposure plus (C) the aggregate
outstanding principal amount of all Swingline Loans.
 
“Revolving Credit Loans” shall have the meaning given such term is Section
2.1(b). Each Revolving Credit Loan shall be a LIBOR Revolving Credit Loan or an
ABR Loan.
 

--------------------------------------------------------------------------------


“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Exposure then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Facility” shall mean the Revolving Commitments and the extensions of
credit thereunder.
 
“Revolving Lender” shall mean each Lender that has a Revolving Commitment or
that holds Revolving Credit Loans.
 
“Revolving Percentage” shall mean, as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitment or, at any time after the Revolving Commitments shall
have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Extensions of Credit then outstanding constitutes of
the aggregate Revolving Extensions of Credit of all Revolving Lenders.
 
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
 
“S&P” shall mean Standard & Poor’s.
 
“Sale” shall mean the sale of the Borrower and its Subsidiaries to TDS Investor
LLC pursuant to the Sale Agreement.
 
“Sale Agreement” shall mean (i) the purchase agreement, dated June 30, 2006, by
and between Cendant, the Borrower and TDS Investor LLC, and the related
agree-ments, exhibits and schedules or (ii) any other alternative sale and
purchase agreement executed by Cendant for the sale of all of the common stock
or substantially all of the assets of the Borrower and its Subsidiaries, each of
the foregoing agreements as amended, restated, or modified from time to time.
 
“Securitization Entity” shall mean any Subsidiary or other Person engaged solely
in the business of effecting asset securitization transactions and related
activities.
 
“Securitization Indebtedness” shall mean Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse (other than
Standard Securitization Undertakings) to the Borrower or any Subsidiary of the
Borrower (other than a Securitization Entity) or any property or asset of the
Borrower or any Subsidiary of the Borrower (other than the property or assets
of, or any equity interests or other securities issued by, a Securitization
Entity).
 
“SPC” shall have the meaning assigned to such term in Section 10.3(k).
 
“Specified Capital Stock” shall mean Capital Stock of the Borrower or any
Material Subsidiary other than Capital Stock issued to Cendant or its
Affiliates.
 
“Specified Indebtedness” shall mean Indebtedness incurred by the Borrower or any
Material Subsidiary under syndicated credit facilities (other than under this
Agreement) or any senior or senior subordinated notes issued in the capital
markets.
 

--------------------------------------------------------------------------------


“Spin-Off” shall mean the distribution to the shareholders of Cendant of all of
the common stock of the Borrower and the transactions related thereto.
 
“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, guaranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower of a type that are reasonably customary in securitizations.
 
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
 
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
 
“Subsidiary Borrower” shall mean Galileo and any Subsidiary of the Borrower that
becomes a party hereto pursuant to Section 10.9(c)(i) until such time as such
Subsidiary Borrower is removed as a party hereto pursuant to Section
10.9(c)(ii).
 
“Subsidiary Borrower Obligations” shall mean the Obligations of any Subsidiary
Borrower.
 
“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.
 
“Swingline Lender” shall mean JPMorgan Chase Bank, in its capacity as the lender
of Swingline Loans.
 
“Swingline Loans” shall have the meaning given such term in Section 2.6.
 
“Swingline Participation Amount” shall have the meaning given such term in
Section 2.7.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Commitment” shall mean with respect to each Lender, the commitment of such
Lender, if any, to make a Term Loan to the Borrower in a principal amount not to
exceed the amount set forth under the heading “Term Commitment” opposite such
Lender’s name on
 

--------------------------------------------------------------------------------


Schedule 2.1 hereto. The original aggregate amount of the Term Commitments is
$1,800,000,000.
 
“Term Lender” shall mean each Lender that has a Term Commitment or that holds a
Term Loan.
 
“Term Loan” shall have the meaning given such term in Section 2.1(a). Each Term
Loan shall be a LIBOR Term Loan or an ABR Loan.
 
“Term Loan Borrowing” shall mean a Borrowing consisting of simultaneous Term
Loans from each of the Term Lenders.
 
“Term Loan Borrowing Request” shall mean a request made pursuant to Section 2.3
in the form of Exhibit E-1.
 
“Term Loan Commitment Period” shall mean the period commencing on the Effective
date and ending on the earlier of (i) the Term Loan Funding Date or (ii)
September 30, 2006.
 
“Term Loan Funding Date” shall mean the date on which the Term Loans are made.
 
“Term Percentage” shall mean, as to any Term Lender at any time, the percentage
which such Lender’s Term Commitment then constitutes of the aggregate Term
Commitments or, at any time after the Term Loan Funding Date, the percentage
which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of the Term Loans then
outstanding.
 
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Revolving Commitments as in effect at such time. The initial Total
Revolving Commitment is $400,000,000.
 
“Travelport Businesses of Cendant” shall mean the collective reference to the
businesses of Cendant that comprise its Travel Distribution segment as of the
Effective Date.
 
“Treaty” shall mean the Treaty establishing the European Economic Community,
being the Treaty of Rome of March 25, 1957, as amended by the Single European
Act 1987, the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993), the Amsterdam Treaty (which was
signed at Amsterdam on October 2, 1997 and came into force on May 1, 1999) and
the Nice Treaty (which was signed on February 26, 2001), each as amended from
time to time and as referred to in legislative measures of the European Union
for the introduction of, changeover to or operating of the Euro in one or more
member states.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
“Yen” and “¥” shall mean the lawful money of Japan.
 

--------------------------------------------------------------------------------


 

2.  
THE LOANS

 
SECTION 2.1.   Commitments.
 
(a)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Term Lender agrees,
severally and not jointly, to make a term loan (a “Term Loan”) in Dollars to the
Borrower during the Term Loan Commitment Period in an amount not to exceed the
amount of the Term Commitment of such Lender. The Term Loans may from time to
time be LIBOR Term Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.3 and 2.10.
 
(b)  Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Revolving Lender agrees,
severally and not jointly, to make revolving credit loans (“Revolving Credit
Loans”) in Dollars to the Borrower or any Domestic Subsidiary Borrower, at any
time and from time to time on and after the Effective Date and until the earlier
of the Maturity Date and the termination of the Revolving Commitment of such
Lender, in an aggregate principal amount at any time outstanding not to exceed
such Lender’s Available Revolving Commitment subject, however, to the conditions
that (a) at no time shall (i) the Revolving Credit Exposure exceed (ii) the
Total Revolving Commitment and (b) at all times the outstanding aggregate
principal amount of all Revolving Credit Loans made by each Revolving Lender
shall equal the product of (i) the percentage that its Revolving Commitment
represents of the Total Revolving Commitment times (ii) the outstanding
aggregate principal amount of all Revolving Credit Loans made pursuant to a
notice given by the Borrower or any Subsidiary Borrower under Section 2.4. The
Revolving Commitments of the Lenders may be terminated or reduced from time to
time pursuant to Section 2.16 or Section 7.
 
(c)  Within the foregoing limits, the Borrower and any Domestic Subsidiary
Borrower may borrow, pay or repay and reborrow Revolving Credit Loans hereunder,
on and after the Effective Date and prior to the Maturity Date, upon the terms
and subject to the conditions and limitations set forth herein (it being
understood that Term Loans may not be reborrowed).
 
SECTION 2.2.   Loans. 
 
(a)  Each Term Loan and Revolving Credit Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their Commitments; provided, however, that the failure of any Lender to make any
Term Loan or Revolving Credit Loan shall not in itself relieve any other Lender
of its obligation to lend hereunder (it being understood, however, that no
Lender shall be responsible for the failure of any other Lender to make any Loan
required to be made by such other Lender). The Loans comprising any Borrowing
shall be (i) in the case of LIBOR Loans, in an aggregate principal amount that
is an integral multiple of $1,000,000 and not less than $5,000,000 and (ii) in
the case of ABR Loans, in an aggregate principal amount that is an integral
multiple of $500,000 and not less than $5,000,000 (or, in the case of clause (i)
and clause (ii) above with respect to Revolving Credit Loans, if less, an
aggregate principal amount equal to the remaining balance of the available Total
Revolving Commitment). ABR Loans shall be denominated only in Dollars.
 
(b)  Each Revolving Credit Borrowing and Term Loan Borrowing shall be comprised
entirely of LIBOR Loans or ABR Loans, as the Borrower or any Subsidiary Borrower
may request pursuant to Section 2.8 or 2.4, as applicable. Each Lender may at
its option make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower or such Subsidiary
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Interest Rate Type may be outstanding at the same
time; provided, however, that neither the Borrower nor any
 

--------------------------------------------------------------------------------


Subsidiary Borrower shall be entitled to request any Borrowing that, if made,
would result in an aggregate of more than nine separate Revolving Credit Loans
of any Lender being outstanding hereunder at any one time. For purposes of the
calculation required by the immediately preceding sentence, LIBOR Revolving
Credit Loans having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Loans and all Loans of a
single Interest Rate Type made on a single date shall be considered a single
Loan if such Loans have a common Interest Period.
 
(c)  Subject to Sections 2.3 and 2.4, each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by making funds available at
the Funding Office no later than 1:00 P.M. New York City time (2:00 P.M. New
York City time, in the case of an ABR Borrowing) in Federal or other immediately
available funds. Upon receipt of the funds to be made available by the Lenders
to fund any Borrowing hereunder, the Administrative Agent shall disburse such
funds by depositing them into an account of the Borrower or the relevant
Subsidiary Borrower maintained with the Administrative Agent. Term Loans and
Revolving Credit Loans shall be made by the Term Lenders and Revolving Lenders,
respectively pro rata in accordance with Section 2.1 and this Section 2.2.
 
(d)  Notwithstanding any other provision of this Agreement, neither the Borrower
nor any Subsidiary Borrower shall be entitled to request any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.3.   Term Loan Borrowing Procedure.
 
In order to effect a Term Loan Borrowing, the Borrower shall hand deliver or
telecopy to the Administrative Agent a Borrowing notice in the form of Exhibit
E-1 (a) in the case of a LIBOR Borrowing, not later than 12:00 Noon, New York
City time, three Business Days before a proposed Term Loan Borrowing, and (b) in
the case of an ABR Borrowing, not later than 12:00 Noon, New York City time, on
the day of a proposed Term Loan Borrowing. Such notice shall be irrevocable and
shall in each case specify (a) whether the Term Loan Borrowing then being
requested is to be a LIBOR Borrowing or an ABR Borrowing, (b) the date of such
Borrowing (which shall be a Business Day) and the amount thereof and (c) if such
Borrowing is to be a LIBOR Borrowing, the Interest Period with respect thereto.
If no election as to the Interest Rate Type of a Term Loan Borrowing is
specified in any such Term Loan Borrowing Request, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period with respect to any LIBOR
Borrowing is specified in any such Term Loan Borrowing Request, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If the Borrower shall not have given a Term Loan Borrowing Request in
accordance with this Section 2.3 of its election to refinance a Borrowing prior
to the end of the Interest Period in effect for such Borrowing, then the
Borrower shall (unless such Borrowing is repaid at the end of such Interest
Period) be deemed to have given notice of an election to refinance such
Borrowing with a LIBOR Borrowing of one month’s duration (or at any time after
the occurrence, and during the continuation, of a Default or an Event of
Default, an ABR Borrowing). The Administrative Agent shall promptly advise the
Lenders of any notice given pursuant to this Section 2.3 and of each Lender’s
portion of the requested Borrowing.
 
SECTION 2.4.   Revolving Credit Borrowing Procedure. 
 
In order to effect a Revolving Credit Borrowing, the Borrower or any Domestic
Subsidiary Borrower shall hand deliver or telecopy to the Administrative Agent a
Borrowing notice in the form of Exhibit E-2 (a) in the case of a LIBOR
Borrowing, not later than 12:00 Noon, New York City time, three Business Days
before a proposed Revolving Credit Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 Noon, New York City time, on the day of a
proposed Revolving Credit Borrowing. Such notice shall be irrevocable and shall
in each case specify (a) whether the Revolving Credit Borrowing then being
requested is to be a LIBOR Borrowing or an ABR Borrowing, (b) the date
 

--------------------------------------------------------------------------------


of such Revolving Credit Borrowing (which shall be a Business Day) and the
amount thereof and (c) if such Borrowing is to be a LIBOR Borrowing, the
Interest Period with respect thereto. If no election as to the Interest Rate
Type of a Revolving Credit Borrowing is specified in any such notice, then the
requested Revolving Credit Borrowing shall be an ABR Borrowing. If no Interest
Period with respect to any LIBOR Borrowing is specified in any such notice, then
the Borrower or the relevant Subsidiary Borrower shall be deemed to have
selected an Interest Period of one month’s duration. If the Borrower or the
relevant Subsidiary Borrower shall not have given notice in accordance with this
Section 2.4 of its election to refinance a Revolving Credit Borrowing prior to
the end of the Interest Period in effect for such Borrowing, then the Borrower
or the relevant Subsidiary Borrower shall (unless such Borrowing is repaid at
the end of such Interest Period) be deemed to have given notice of an election
to refinance such Borrowing with a LIBOR Borrowing of one month’s duration (or
at any time after the occurrence, and during the continuation, of a Default or
an Event of Default, an ABR Borrowing). The Administrative Agent shall promptly
advise the Lenders of any notice given pursuant to this Section 2.4 and of each
Lender’s portion of the requested Revolving Credit Borrowing.
 
SECTION 2.5.   Use of Proceeds. 
 
The proceeds of the Loans shall be used (i) to fund a portion of a dividend to
Cendant to finance, in part, the repayment, redemption, pre-funding or
repurchase of existing Cendant indebtedness and to pay fees and expenses related
thereto, (ii) to pay fees and expenses related to the Sale and to the Spin-Off
and, in each case, the transactions related thereto and (ii) for working capital
and general corporate purposes of the Borrower and its Subsidiaries. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X of the Board.
 
SECTION 2.6.   Swingline Commitment.
 
(a)  Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time on and after the Effective Date and
until the earlier of the Maturity Date and the termination of the Revolving
Commitments by making swing line loans (“Swingline Loans”) in Dollars to the
Borrower; provided that (i) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Credit Loans,
may exceed the Swingline Commitment then in effect) and (ii) the Borrower shall
not request, and the Swingline Lender shall not make, any Swingline Loan if,
after giving effect to the making of such Swingline Loan, the Revolving Credit
Exposure would exceed the Total Revolving Commitment. On and after the Effective
Date and until the earlier of the Maturity Date and the termination of the
Revolving Commitments, the Borrower may use the Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof. Swingline Loans shall be ABR Loans only.
 
(b)  The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Credit Loan is borrowed, the
Borrower shall repay all Swingline Loans then outstanding.
 

--------------------------------------------------------------------------------


SECTION 2.7.   Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)  Whenever the Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the day of the proposed
Borrowing), specifying (i) the amount to be borrowed and (ii) the date of such
notice which shall be the requested borrowing date (which shall be a Business
Day). Each borrowing under the Swingline Commitment shall be in an amount equal
to $500,000 or a whole multiple of $100,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the date of the Borrowing specified in a
notice in respect of Swingline Loans, the Swingline Lender shall make available
to the Administrative Agent at the Funding Office an amount in immediately
available funds equal to the amount of the Swingline Loan to be made by the
Swingline Lender. The Administrative Agent shall make the proceeds of such
Swingline Loan available to the Borrower on such borrowing date by depositing
such proceeds in the account of the Borrower with the Administrative Agent or
such other account as the Borrower may specify to the Administrative Agent in
writing on such borrowing date in immediately available funds.
 
(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Revolving Lender to make, and each Revolving Lender hereby agrees
to make, a Revolving Credit Loan, in an amount equal to such Revolving Lender’s
Revolving Percentage of the aggregate amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date of such notice, to repay the
Swingline Lender. Each Revolving Lender shall make the amount of such Revolving
Credit Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving
Credit Loans shall be immediately made available by the Administrative Agent to
the Swingline Lender for application by the Swingline Lender to the repayment of
the Refunded Swingline Loans. The Borrower irrevocably authorize the Swingline
Lender to charge the Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans.
 
(c)  If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 7(f) or (g)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Credit Loan was to have been
made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Credit Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
 

--------------------------------------------------------------------------------


however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e)  Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(b) and to purchase participating interests pursuant to Section 2.7(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Fundamental Document by the Borrower, any other Loan
Party or any other Revolving Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
 
SECTION 2.8.   [Reserved] 
 
SECTION 2.9.   [Reserved].
 
SECTION 2.10.   Refinancings. 
 
The Borrower or any Subsidiary Borrower may refinance all or any part of any
Borrowing with a Borrowing of the same Currency and of the same Interest Rate
Type (or of the same or different Interest Rate Type, in the case of Loans
denominated in Dollars) made pursuant to a notice under Sections 2.3 or 2.4, as
applicable, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement; provided, however, that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, a
Borrowing or portion thereof may only be refinanced with an ABR Borrowing. Any
Borrowing or part thereof so refinanced shall be deemed to be repaid in
accordance with Section 2.12 with the proceeds of a new Borrowing hereunder and
the proceeds of the new Borrowing, to the extent they do not exceed the
principal amount of the Borrowing being refinanced, shall not be paid by the
Lenders to the Administrative Agent or by the Administrative Agent to the
Borrower or the relevant Subsidiary Borrower pursuant to Section 2.2(c);
provided, however, that (a) if the principal amount extended by a Lender in a
refinancing is greater than the principal amount extended by such Lender in the
Borrowing being refinanced, then such Lender shall pay such difference to the
Administrative Agent for distribution to the Borrower or the relevant Subsidiary
Borrower or any Lenders described in clause (b) below, as applicable, (b) if the
principal amount extended by a Lender in the Borrowing being refinanced is
greater than the principal amount being extended by such Lender in the
refinancing, the Administrative Agent shall return the difference to such Lender
out of amounts received pursuant to clause (a) above, and (c) to the extent any
Lender fails to pay the Administrative Agent amounts due from it pursuant to
clause (a) above, any Loan or portion thereof being refinanced with such amounts
shall not be deemed repaid in accordance with this Section 2.10 and, to the
extent of such failure, the Borrower or the relevant Subsidiary Borrower shall
pay such amount to the Administrative Agent as required by Section 2.14; and (d)
to the extent the Borrower or the relevant Subsidiary Borrower fails to pay to
the Administrative Agent any amounts due in accordance with Section 2.14 as a
result of the failure of a Lender to pay the Administrative Agent any amounts
due as described in clause (c) above, the portion of any refinanced Loan deemed
not repaid shall be deemed to be outstanding solely to the Lender which has
failed to pay the Administrative Agent amounts due from it pursuant to clause
(a) above to the full extent of such Lender’s portion of such Loan.
 
SECTION 2.11.   Fees. 
 
(a)  The Borrower agrees to pay to each Revolving Lender, through the
Administrative Agent, on the 15th day (or, on the next Business Day, if the 15th
day is not a Business Day) of the calendar month immediately following the end
of each fiscal quarter, commencing with the fiscal quarter ending September 30,
2006, and on the date on which the Revolving Commitment of such Lender shall be
terminated as provided herein, a commitment fee (a “Commitment Fee”), at the
Commitment Fee Rate from time to time in effect, on the average daily amount of
the Available Revolving Commitment of such Lender during the preceding quarter
(or shorter period commencing with the Effective Date, or ending with (i) the
Maturity Date or (ii) any date on which the Revolving Commitment of such Lender
shall be terminated. All Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. The Commitment Fee due to
each Revolving Lender shall commence to accrue on the Effective Date, shall be
payable in arrears and shall cease to accrue on the earlier of the Maturity Date
and the termination of the Commitment of such Lender as provided herein.
 
(b)  The Borrower agrees to pay the Administrative Agent the fees in the amounts
and on the dates as set forth in any written and executed fee agreements with
the Administrative Agent.
 
(c)  All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
 
SECTION 2.12.   Repayment of Loans; Evidence of Debt. 
 
(a)  The Term Loans shall be payable in a single installment on the Maturity
Date.
 
(b)  The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan of such Lender made to the Borrower on the
Maturity Date, (ii) to the Administrative Agent for the account of each
Revolving Lender the then unpaid principal amount of each Revolving Credit Loan
of such Lender made to the Borrower on the Maturity Date and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan in
accordance with Section 2.6(b), or in each case, on such earlier date on which
the Loans become due and payable pursuant to Section 7. The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans made
to the Borrower from time to time outstanding from the Effective Date, until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.13. Each Subsidiary Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Credit Loan of such Lender made to such
Subsidiary Borrower on the Maturity Date or on such earlier date on which Loans
become due and payable pursuant to Section 7. Each Subsidiary Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans made
to such Subsidiary Borrower from time to time outstanding from the Effective
Date, until payment in full thereof at the rates per annum, and on the dates,
set forth in Section 2.13.
 
(c)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower and any Subsidiary Borrower
to such Lender resulting from each Loan of such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
 
(d)  The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Interest Rate Type thereof and
each Interest Period applicable thereto, (ii) the amount of
 

--------------------------------------------------------------------------------


any principal or interest due and payable or to become due and payable from the
Borrower and any Subsidiary Borrower to each Lender hereunder and (iii) both the
amount of any sum received by the Administrative Agent hereunder from the
Borrower or any Subsidiary Borrower and each Lender’s share thereof.
 
(e)  The entries made in the Register and the accounts of each Lender maintained
pursuant to this Section 2.12 shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of the
Borrower and any Subsidiary Borrower therein recorded; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower or any Subsidiary Borrower to repay (with applicable
interest) the Loans made to the Borrower or the relevant Subsidiary Borrower by
such Lender in accordance with the terms of this Agreement.
 
SECTION 2.13.   Interest on Loans. 
 
(a)  Subject to the provisions of Section 2.14, the Loans comprising each LIBOR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to LIBOR for the
Interest Period in effect for such Borrowing plus the applicable LIBOR Spread
from time to time in effect. Interest on each LIBOR Borrowing shall be payable
on each applicable Interest Payment Date.
 
(b)  Subject to the provisions of Section 2.14, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the applicable margin,
if any, for ABR Loans from time to time in effect. The applicable margin for ABR
Loans shall be the applicable LIBOR Spread minus 100 Basis Points (but not less
than 0%).
 
(c)  Interest on each Loan shall be payable in arrears on each Interest Payment
Date applicable to such Loan. The LIBOR or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.14.   Interest on Overdue Amounts. 
 
If the Borrower or any Subsidiary Borrower shall default in the payment of the
principal of, or interest on, any Loan or any other amount becoming due
hereunder, the Borrower or such Subsidiary Borrower shall, at the request of the
Required Lenders, from time to time pay interest, to the extent permitted by
Applicable Law, on such defaulted amount up to (but not including) the date of
actual payment (after as well as before judgment) at a rate per annum computed
on the basis of the actual number of days elapsed over a year of 365 or 366
days, as applicable, in the case of amounts bearing interest determined by
reference to the Prime Rate and a year of 360 days in all other cases, equal to
(a) in the case of the remainder of the then current Interest Period for any
LIBOR Loan, the rate applicable to such Loan under Section 2.13 plus 2% per
annum and (b) in the case of any other Loan or amount, the rate that would at
the time be applicable to an ABR Loan under Section 2.13 plus 2% per annum.
 
SECTION 2.15.   Alternate Rate of Interest. 
 
In the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a LIBOR Loan, the Administrative
Agent shall have determined that Dollar deposits or deposits in the applicable
Optional Currency in the amount of the
 

--------------------------------------------------------------------------------


requested principal amount of such LIBOR Loan are not generally available in the
London Interbank market, or that the rate at which such Dollar deposits or
deposits in the applicable Optional Currency are being offered will not
adequately and fairly reflect the cost to any Lender of making or maintaining
its portion of such LIBOR Loans during such Interest Period, or that reasonable
means do not exist for ascertaining LIBOR, the Administrative Agent shall, as
soon as practicable thereafter, give written or telecopier notice of such
determination to the Borrower or the relevant Subsidiary Borrower and the
Lenders. In the event of any such determination, until the Administrative Agent
shall have determined that circumstances giving rise to such notice no longer
exist, any request by the Borrower or any Subsidiary Borrower for a LIBOR
Borrowing pursuant to Section 2.4 shall be deemed to be a request for an ABR
Loan. Each determination by the Administrative Agent hereunder shall be
conclusive absent manifest error.
 
SECTION 2.16.   Termination and Reduction of Revolving Commitments; Increase of
Revolving Commitments. 
 
(a)  The Revolving Commitments of all of the Revolving Lenders shall be
automatically terminated on the Maturity Date.
 
(b)  Subject to Section 2.17(b), upon at least one Business Day’s prior written
or telecopy notice to the Administrative Agent (which notice shall have been
received not later than 12:00 Noon, New York City time), the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Revolving Commitment; provided, however, that (i) each partial
reduction of the Total Revolving Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) the Borrower
shall not be entitled to make any such termination or reduction that would
reduce the Total Revolving Commitment to an amount less than the sum of the
aggregate outstanding principal amount of the Revolving Credit Loans plus the
aggregate outstanding principal amount of the Swingline Loans plus the then
current L/C Exposure. Each notice delivered by the Borrower pursuant to this
Section 2.16(b) shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case,
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.
 
(c)  Each reduction in the Total Revolving Commitment hereunder shall be made
ratably among the Lenders in accordance with their respective Revolving
Commitments.
 
(d)  In the event that the Borrower wishes to increase the aggregate Revolving
Commitments at any time when no Default or Event of Default has occurred and is
continuing, it shall notify the Administrative Agent in writing of the amount
(the “Offered Increase Amount”) of such proposed increase (such notice, a
“Commitment Increase Notice”), and the Administrative Agent shall notify each
Lender of such proposed increase and provide such additional information
regarding such proposed increase as any Lender may reasonably request. The
Borrower may, at its election, (i) offer one or more of the Lenders the
opportunity to participate in all or a portion of the Offered Increase Amount
pursuant to paragraph (f) below and/or (ii) with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), offer
one or more additional banks, financial institutions or other entities the
opportunity to participate in all or a portion of the Offered Increase Amount
pursuant to paragraph (e) below. Each Commitment Increase Notice shall specify
which Lenders and/or banks, financial institutions or other entities the
Borrower desires to participate in such Commitment increase. The Borrower or, if
requested by the Borrower, the Administrative Agent, will notify such Lenders
and/or banks, financial institutions or other entities of such offer.
 

--------------------------------------------------------------------------------


(e)  Any additional bank, financial institution or other entity which the
Borrower selects to offer participation in the increased Revolving Commitments
and which elects to become a party to this Agreement and provide a Revolving
Commitment in an amount so offered and accepted by it pursuant to Section
2.16(d)(ii) shall execute a New Lender Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit G, whereupon such
bank, financial institution or other entity (herein called a “New Lender”) shall
become a Lender for all purposes and to the same extent as if originally a party
hereto and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 2.1 shall be deemed to be amended to add the name and Revolving
Commitment of such New Lender, provided that the Revolving Commitment of any
such new Lender shall be in an amount not less than $5,000,000.
 
(f)  Any Revolving Lender which accepts an offer to it by the Borrower to
increase its Revolving Commitment pursuant to Section 2.16(d)(i) shall, in each
case, execute a Commitment Increase Supplement with the Borrower and the
Administrative Agent, substantially in the form of Exhibit H, whereupon such
Lender shall be bound by and entitled to the benefits of this Agreement with
respect to the full amount of its Revolving Commitment as so increased, and
Schedule 2.1 shall be deemed to be amended to so increase the Revolving
Commitment of such Lender.
 
(g)  Notwithstanding anything to the contrary in this Section 2.16, (i) in no
event shall any transaction effected pursuant to this Section 2.16 cause the
Total Revolving Commitment to exceed $500,000,000 and (ii) no Lender shall have
any obligation to increase its Revolving Commitment unless it agrees to do so in
its sole discretion.
 
SECTION 2.17.   Prepayment of Loans. 
 
(a)  Prior to the Maturity Date, the Borrower and any Subsidiary Borrower shall
have the right at any time to prepay any Borrowing, in whole or in part, subject
to the requirements of Section 2.21 but otherwise without premium or penalty,
upon prior written or telecopy notice to the Administrative Agent before 12:00
Noon, New York City time, at least one Business Day in the case of an ABR Loan
and at least three Business Days in the case of a LIBOR Loan; provided, however,
that each such partial prepayment shall be in an integral multiple of $1,000,000
and in a minimum aggregate principal amount of $5,000,000.
 
(b)  On any date when the sum of the Revolving Credit Exposure (after giving
effect to any Borrowings effected on such date) exceeds the Total Revolving
Commitment, the Borrower shall make a mandatory prepayment of the Revolving
Credit Loans (or cause any Subsidiary Borrower to make such a prepayment) in
such amount as may be necessary so that the Revolving Credit Exposure after
giving effect to such prepayment does not exceed the Total Revolving Commitment
then in effect. Any prepayments required by this paragraph shall be applied to
outstanding ABR Loans up to the full amount thereof before they are applied to
outstanding LIBOR Revolving Credit Loans.
 
(c)  If any Specified Capital Stock shall be issued (other than (i) pursuant to
the Spin-Off or (ii) to Cendant) or any Specified Indebtedness shall be
incurred, an amount equal to the lesser of (i) 100% of the Net Cash Proceeds
thereof or (ii) the aggregate amount of Term Loans outstanding plus the Total
Revolving Commitment shall be applied within five Business Days toward the
prepayment of the Term Loans and the reduction of the Revolving Commitments.
Amounts to be applied in connection with prepayments and Revolving Commitment
reductions made pursuant to this Section 2.17(c) shall be applied, first, to the
prepayment of the Term Loans in accordance with Section 2.22 and, second, to
reduce permanently the Revolving Commitments. Any such reduction of the
Revolving Commitments shall be accompanied by prepayment of the Revolving Loans
and/or Swingline Loans to the extent, if any, that the Revolving Credit Exposure
exceeds the Total Revolving Commitment as so reduced, provided
 

--------------------------------------------------------------------------------


that if the aggregate principal amount of Revolving Credit Loans and Swingline
Loans then outstanding is less than the amount of such excess (because L/C
Exposure constitutes a portion thereof), the Borrower shall, to the extent of
the balance of such excess, replace outstanding Letters of Credit and/or deposit
an amount in cash in a cash collateral account established with the
Administrative Agent for the benefit of the Lenders on terms and conditions
satisfactory to the Administrative Agent. The application of any prepayment
pursuant to this Section 2.17(c) shall be applied, first, to prepay outstanding
ABR Borrowings and, second, to prepay outstanding LIBOR Borrowings.
 
(d)  Each notice of prepayment pursuant to Section 2.17(a) shall specify the
specific Borrowing(s), the prepayment date and the aggregate principal amount of
each Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower
or the relevant Subsidiary Borrower to prepay such Borrowing(s) by the amount
stated therein; provided that a notice of prepayment of a Borrowing delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. All prepayments under this
Section 2.17 shall be accompanied by accrued interest on the principal amount
being prepaid, to the date of prepayment.
 
SECTION 2.18.   Eurocurrency Reserve Costs. 
 
The Borrower and any Subsidiary Borrower shall pay to the Administrative Agent
for the account of each Lender, so long as such Lender shall be required under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of, or including, Eurocurrency Liabilities (as defined in
Regulation D of the Board), additional interest on the unpaid principal amount
of each LIBOR Loan made to the Borrower or such Subsidiary Borrower by such
Lender, from the date of such Loan until such Loan is paid in full, at an
interest rate per annum equal at all times during the Interest Period for such
Loan to the remainder obtained by subtracting (i) LIBOR for such Interest Period
from (ii) the rate obtained by multiplying LIBOR as referred to in clause (i)
above by the Statutory Reserves of such Lender for such Interest Period. Such
additional interest shall be determined by such Lender and notified to the
Borrower or the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) not later than five Business Days before the next Interest Payment Date
for such Loan, and such additional interest so notified to the Borrower or the
relevant Subsidiary Borrower by any Lender shall be payable to the
Administrative Agent for the account of such Lender on each Interest Payment
Date for such Loan.
 
SECTION 2.19.   Reserve Requirements; Change in Circumstances. 
 
(a)  Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.25, if after the Effective Date any
change in Applicable Law or regulation or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) (i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender, or (ii) shall impose on any Lender or the London
Interbank market any other condition affecting this Agreement or any LIBOR Loan
made by such Lender, and the result of any of the foregoing shall be to increase
the cost (other than the amount of Taxes, if any) to such Lender of making or
maintaining any LIBOR Loan or to reduce the amount (other than a reduction
resulting from an increase in Taxes, if any) of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise) in
respect thereof by an amount deemed in good faith by such Lender to be material,
then the Borrower or the relevant Subsidiary Borrower shall pay such additional
amount or amounts as will compensate such Lender for such increase or reduction
to such Lender.
 

--------------------------------------------------------------------------------


(b)  Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.25, if, after the Effective Date,
any Lender shall have determined in good faith that the adoption after the
Effective Date of any applicable law, rule, regulation or guideline regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or any Lending Office of such Lender) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of the Lender’s holding company, if any, as a consequence of its
obligations hereunder to a level below that which such Lender (or its holding
company) could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s policies or the policies of
its holding company, as the case may be, with respect to capital adequacy) by an
amount deemed by such Lender to be material, then, from time to time, the
Borrower shall pay to the Administrative Agent for the account of such Lender
such additional amount or amounts as will compensate such Lender for such
reduction upon demand by such Lender.
 
(c)  A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower or the relevant Subsidiary Borrower and shall be
conclusive absent manifest error. The Borrower or the relevant Subsidiary
Borrower shall pay the Administrative Agent for the account of such Lender the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
 
(d)  Failure on the part of any Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any Interest Period shall not constitute a waiver of
such Lender’s rights to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital with respect
to such Interest Period or any other Interest Period. The protection of this
Section 2.19 shall be available to each Lender regardless of any possible
contention of invalidity or inapplicability of the law, regulation or condition
which shall have been imposed.
 
(e)  Each Lender agrees that, as promptly as practicable after it becomes aware
of the occurrence of an event or the existence of a condition that (i) would
cause it to incur any increased cost under this Section 2.19, Section 2.20,
Section 2.25 or Section 2.28 or (ii) would require the Borrower or any
Subsidiary Borrower to pay an increased amount under this Section 2.19, Section
2.20, Section 2.25 or Section 2.28, it will notify the Borrower and such
Subsidiary Borrower of such event or condition and, to the extent not
inconsistent with such Lender’s internal policies, will use its reasonable
efforts to make, fund or maintain the affected Loans of such Lender, or, if
applicable, to participate in Letters of Credit, through another Lending Office
of such Lender if as a result thereof the additional monies which would
otherwise be required to be paid or the reduction of amounts receivable by such
Lender thereunder in respect of such Loans or Letters of Credit would be
materially reduced, or any inability to perform would cease to exist, or the
increased costs which would otherwise be required to be paid in respect of such
Loans or Letters of Credit pursuant to this Section 2.19, Section 2.20, Section
2.25 or Section 2.28 would be materially reduced or the Taxes payable under
Section 2.25, or other amounts otherwise payable under this Section 2.19,
Section 2.20 or Section 2.28 would be materially reduced, and if, as determined
by such Lender, in its sole discretion, the making, funding or maintaining of
such Loans or Letters of Credit through such other Lending Office would not
otherwise materially adversely affect such Loans or Letters of Credit of such
Lender.
 

--------------------------------------------------------------------------------


(f)  In the event any Lender shall have delivered to the Borrower or any
Subsidiary Borrower a notice that LIBOR Loans are no longer available from such
Lender pursuant to Section 2.20, or if the Borrower or such Subsidiary Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18 or Section
2.25, the Borrower may (but subject in any such case to the payments required by
Section 2.20), upon at least five Business Days’ prior written or telecopier
notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution reasonably acceptable to the
Administrative Agent which will purchase the Commitment, the amount of
outstanding Loans and any participations in Letters of Credit from the Lender
providing such notice and such Lender shall thereupon assign its Commitment, any
Loans owing to such Lender and any participations in Letters of Credit to such
replacement lending institution pursuant to Section 10.3. Such notice shall
specify an effective date for such assignment and at the time thereof, the
Borrower and any relevant Subsidiary Borrower shall pay all accrued interest,
accrued Commitment Fees and all other amounts (including without limitation all
amounts payable under this Section) owing hereunder to such Lender as at such
effective date for such assignment.
 
SECTION 2.20.   Change in Legality. 
 
(a)  Notwithstanding anything to the contrary herein contained, if, after the
Effective Date, any change in any law or regulation or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make or maintain
any LIBOR Loan or to give effect to its obligations as contemplated hereby,
then, by written notice to the Borrower and to the Administrative Agent, such
Lender may:
 
(i)  declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon the Borrower and any Subsidiary Borrower shall be
prohibited from requesting LIBOR Revolving Credit Loans from such Lender
hereunder unless such declaration is subsequently withdrawn; and
 
(ii)  require that all outstanding LIBOR Loans made by it be converted to ABR
Loans, in which event (A) all such LIBOR Loans shall be automatically converted
to ABR Loans as of the effective date of such notice as provided in Section
2.20(b) and (B) all payments and prepayments of principal which would otherwise
have been applied to repay the converted LIBOR Loans shall instead be applied to
repay the ABR Loans resulting from the conversion of such LIBOR Loans; provided
that the principal amount of any such LIBOR Loan denominated in any Optional
Currency shall be converted to the Dollar Equivalent thereof concurrently with
its conversion to an ABR Loan.
 
(b)  For purposes of this Section 2.20, a notice to the Borrower by any Lender
pursuant to Section 2.20(a) shall be effective on the date of receipt thereof by
the Borrower.
 
SECTION 2.21.   Reimbursement of Lenders. 
 
(a)  The Borrower or the relevant Subsidiary Borrower shall reimburse each
Lender on demand for any loss incurred or to be incurred by it in the
reemployment of the funds released (i) by any prepayment (for any reason) of any
LIBOR Loan if such Loan is repaid other than on the last day of the applicable
Interest Period for such Loan or (ii) in the event that after the Borrower or
the relevant Subsidiary Borrower delivers a notice of borrowing under Section
2.4 in respect of LIBOR Revolving Credit Loans, the applicable Loan is not made
on the first day of the Interest Period specified by the Borrower or the
relevant Subsidiary Borrower for any reason other than (I) a suspension or
limitation under Section 2.20 of the right of the Borrower or the relevant
Subsidiary Borrower to select a LIBOR Loan or (II) a breach by a Lender of its
obligations hereunder. In the case of such failure to borrow, such
 

--------------------------------------------------------------------------------


loss shall be the amount as reasonably determined by such Lender as the excess,
if any of (A) the amount of interest which would have accrued to such Lender on
the amount not borrowed, at a rate of interest equal to the interest rate
applicable to such Loan pursuant to Section 2.13, for the period from the date
of such failure to borrow, to the last day of the Interest Period for such Loan
which would have commenced on the date of such failure to borrow, over (B) the
amount realized by such Lender in reemploying the funds not advanced during the
period referred to above. In the case of a payment other than on the last day of
the Interest Period for a Loan, such loss shall be the amount as reasonably
determined by the Administrative Agent as the excess, if any, of (A) the amount
of interest which would have accrued on the amount so paid at a rate of interest
equal to the interest rate applicable to such Loan pursuant to Section 2.13, for
the period from the date of such payment to the last day of the then current
daily Interest Period for such Loan, over (B) the amount equal to the product of
(x) the amount of the Loan so paid times (y) the current daily yield on U.S.
Treasury Securities (at such date of determination) with maturities
approximately equal to the remaining Interest Period for such Loan times (z) the
number of days remaining in the Interest Period for such Loan. Each Lender shall
deliver to the Borrower or the relevant Subsidiary Borrower from time to time
one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error. The
Borrower or the relevant Subsidiary Borrower shall pay to the Administrative
Agent for the account of each Lender the amount shown as due on any certificate
within thirty days after its receipt of the same.
 
(b)  In the event the Borrower or the relevant Subsidiary Borrower fails to
prepay any Loan on the date specified in any prepayment notice delivered
pursuant to Section 2.17(a), the Borrower or the relevant Subsidiary Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by such Lender to fulfill deposit obligations incurred
in anticipation of such prepayment. Each Lender shall deliver to the Borrower or
the relevant Subsidiary Borrower and the Administrative Agent from time to time
one or more certificates setting forth the amount of such loss (and in
reasonable detail the manner of computation thereof) as determined by such
Lender, which certificates shall be conclusive absent manifest error.
 
SECTION 2.22.   Pro Rata Treatment. 
 
(a)  Except as permitted under Sections 2.18, 2.19(c), 2.20 and 2.21,
 
(i)   each Term Loan Borrowing, each payment or prepayment of principal of any
Term Loan Borrowing, each payment of interest on the Term Loans and each
reduction of the Term Commitment shall be allocated pro rata among the Term
Lenders in accordance with their respective Term Percentages;
 
(ii)  each Revolving Credit Borrowing, each payment or prepayment of principal
of any Revolving Credit Borrowing, each payment of interest on the Revolving
Credit Loans, each payment of Commitment Fees, each reduction of the Total
Revolving Commitment and each refinancing of any Borrowing with, or conversion
of any Borrowing to, a Revolving Credit Borrowing, or continuation of any
Borrowing as a Revolving Credit Borrowing, shall be allocated pro rata among the
Revolving Lenders in accordance with their respective Revolving Percentages.
 
(b)  Each Lender agrees that in computing such Lender’s portion of any Borrowing
to be made hereunder, the Administrative Agent may, in its discretion, round
each Lender’s percentage of such Borrowing computed in accordance with Section
2.1, to the next higher or lower whole dollar amount.
 

--------------------------------------------------------------------------------


SECTION 2.23.   Right of Setoff. 
 
If any Event of Default shall have occurred and be continuing and any Lender
shall have directed the Administrative Agent to declare the Loans immediately
due and payable pursuant to Section 7, each Lender and each of such Lender’s
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by such Lender or Affiliate and any other indebtedness at any time owing by
such Lender or Affiliate to, or for the credit or the account of, (i) the
Borrower, against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement and the Loans to the Borrower held by
such Lender, or (ii) any Subsidiary Borrower, against any of and all the
obligations of such Subsidiary Borrower now or hereafter existing under this
Agreement and the Loans to such Subsidiary Borrower held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or such Loans and although such Obligations may be unmatured. Each
Lender or Lender’s Affiliate agrees promptly to notify the Borrower or such
Subsidiary Borrower, as applicable, after any such setoff and application made
by such Lender or Affiliate, but the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
and its Affiliates under this Section 2.23 are in addition to other rights and
remedies (including other rights of setoff) which such Lender and Affiliates may
have.
 
SECTION 2.24.   Manner of Payments. 
 
All payments by the Borrower and any Subsidiary Borrower hereunder shall be made
in Dollars, except that prepayments or repayments in respect of Loans, including
any interest thereon, shall be made in the Currency in which such Loan is
denominated, in Federal or other immediately available funds without deduction,
setoff or counterclaim at the Funding Office no later than 1:00 P.M., New York
City time, on the date on which such payment shall be due. Interest in respect
of any Loan hereunder shall accrue from and including the date of such Loan to,
but excluding, the date on which such Loan is paid or refinanced with a Loan of
a different Interest Rate Type.
 
SECTION 2.25.   Taxes. 
 
(a)  Any and all payments by or on account of any obligation of the Borrower or
any Subsidiary Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower or any Subsidiary Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.25) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or the relevant Subsidiary Borrower shall make such deductions and
(iii) the Borrower or the relevant Subsidiary Borrower shall pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
 
(b)  In addition, the Borrower or any relevant Subsidiary Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with Applicable
Law.
 
(c)  If the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
against the Administrative Agent or a Lender that the full amount of Indemnified
Taxes or Other Taxes has not been paid, the Borrower and each Subsidiary
Borrower shall indemnify the Administrative Agent and each Lender within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent or such Lender, as the case may be,
on or with respect to any payment by or on
 

--------------------------------------------------------------------------------


account of any obligation of the Borrower or such Subsidiary Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.25) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority (other that those
resulting from the Administrative Agent or Lender’s gross negligence or willful
misconduct). A certificate (along with a copy of the applicable documents from
the United States Internal Revenue Service or other Governmental Authority of
the United States of America or other jurisdiction that asserts such claim) as
to the amount of such payment or liability and setting forth in reasonable
detail the calculation and basis for such payment or liability delivered to the
Borrower or the relevant Subsidiary Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any Subsidiary Borrower to a Governmental Authority,
the Borrower or such Subsidiary Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
 
(e)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time such Lender
becomes a party to this Agreement and at any other time or times reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by Applicable Law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. Each
Lender and Administrative Agent that is a United States Person, as defined in
Section 7701(a)(30) of the Code (other than Persons that are corporations or
otherwise exempt from United States backup withholding Tax), shall deliver at
the time(s) and in the manner(s) prescribed by Applicable Law, to the Borrower
and the Administrative Agent (as applicable), a properly completed and duly
executed United States Internal Revenue Form W-9, or any successor form,
certifying that such Person is exempt from United States backup withholding Tax
on payments made hereunder.
 
(f)  If the Administrative Agent or a Lender determines, in its sole good-faith
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or any Subsidiary Borrower or with
respect to which the Borrower or any Subsidiary Borrower has paid additional
amounts pursuant to this Section 2.25, it shall pay over such refund to the
Borrower or such Subsidiary Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or such Subsidiary
Borrower under this Section 2.25 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower or such Subsidiary Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower or
such Subsidiary Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section 2.25 shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to the Borrower, any Subsidiary Borrower or any other Person.
 
(g)  Each Lender agrees (i) that as between it and the Borrower, any Subsidiary
Borrower or the Administrative Agent, it shall be the Person to deduct and
withhold Taxes, and to the extent required by law it shall deduct and withhold
Taxes, on amounts that such Lender may remit to any other
 

--------------------------------------------------------------------------------


Person(s) by reason of any undisclosed transfer or assignment of an interest in
this Agreement to such other Person(s) pursuant to paragraph (g) of Section 10.3
and (ii) to indemnify the Borrower, any Subsidiary Borrower and the
Administrative Agent and any officers, directors, agents, or employees of the
Borrower, any Subsidiary Borrower or the Administrative Agent against, and to
hold them harmless from, any Tax, interest, additions to Tax, penalties,
reasonable counsel and accountants’ fees, disbursements or payments arising from
the assertion by any appropriate Governmental Authority of any claim against
them relating to a failure to withhold Taxes as required by Applicable Law with
respect to amounts described in clause (i) of this paragraph (g).
 
(h)  Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.25, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.25.
 
SECTION 2.26.   [Reserved]. 
 
SECTION 2.27.   Prepayments Required Due to Currency Fluctuation. (a) Not later
than 1:00 P.M., New York City time, on the last Business Day of each fiscal
quarter or at such other time as is reasonably determined by the Administrative
Agent (the “Calculation Time”), the Administrative Agent shall determine the
Dollar Equivalent of the Revolving Credit Exposure as of such date.
 
(b) If at the Calculation Time, the Dollar Equivalent of the Revolving Credit
Exposure exceeds the Total Revolving Commitment by 5% or more, then within five
Business Days after notice thereof to the Borrower from the Administrative
Agent, the Borrower shall prepay Revolving Credit Loans or Swingline Loans (or
cause any Subsidiary Borrower to make such prepayment) in an aggregate principal
amount at least equal to such excess. Nothing set forth in this Section 2.27(b)
shall be construed to require the Administrative Agent to calculate compliance
under this Section 2.27(b) other than at the times set forth in Section 2.27(a).
 
SECTION 2.28.   Letters of Credit. 
 
(a)  (i) Prior to the Effective Date, the Existing Issuing Lender(s) have issued
the Existing Letters of Credit which, from and after the Effective Date, shall
constitute Letters of Credit hereunder. Upon the terms and subject to the
conditions hereof, each Issuing Lender agrees to issue standby letters of credit
(the letters of credit issued on and after the Effective Date pursuant to this
Section 2.28, together with the Existing Letters of Credit, collectively, the
“Letters of Credit”) payable in Dollars from time to time after the Effective
Date and prior to the earlier of the Maturity Date and the termination of the
Revolving Commitments, upon the request of the Borrower or any Subsidiary
Borrower, provided that (A) neither the Borrower nor any Subsidiary Borrower
shall request that any Letter of Credit be issued or reinstated if, after giving
effect thereto, the Revolving Exposure would exceed the Total Revolving
Commitment, (B) in no event shall any Issuing Lender issue (x) any Letter of
Credit having an expiration date later than five Business Days before the
Maturity Date or (y) any Letter of Credit having an expiration date more than
one year after its date of issuance, provided that any Letter of Credit with a
one-year tenor may provide for the renewal (automatic or otherwise) thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (x) above), (C) neither the Borrower nor any Subsidiary
Borrower shall request that an Issuing Lender issue or reinstate any Letter of
Credit if, after giving effect to such issuance or reinstatement, the L/C
Exposure would exceed $250,000,000 and (D) an Issuing Lender shall be prohibited
from issuing Letters of Credit hereunder upon the occurrence and during the
continuance of an Event of Default (provided that such Issuing Lender shall have
received notice of such Event of Default
 

--------------------------------------------------------------------------------


pursuant to Section 8.4 hereof and provided further that such notice shall be
received at least 24 hours prior to the date on which any Letter of Credit is to
be issued). The Administrative Agent will, upon request of any Issuing Lender,
confirm the total amount of L/C Exposure and the aggregate outstanding Loans
held by such Issuing Lender.
 
(ii)  Immediately upon the issuance of each Letter of Credit, each Revolving
Lender shall be deemed to, and hereby agrees to, have irrevocably purchased from
the applicable Issuing Lender, a participation in such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Lender, such Lender’s Revolving Percentage of the
Total Revolving Commitment, multiplied by the amount paid by such Issuing Lender
in respect of a Letter of Credit, issued by such Issuing Lender and not
reimbursed by the Borrower or the relevant Subsidiary Borrower on the date due
as provided in this Section 2.28, or of any reimbursement payment required to be
refunded to the Borrower or the relevant Subsidiary Borrower for any reason.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(iii)  Neither the Administrative Agent, the Lenders, any Issuing Lender, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder, or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Lender; provided that the foregoing shall not be
construed to excuse any Issuing Lender from liability to the Borrower or the
relevant Subsidiary Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and any Subsidiary Borrower to the extent permitted by applicable law)
suffered by the Borrower or the relevant Subsidiary Borrower that are caused by
such Issuing Lender’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.
 
(iv)  Each Letter of Credit may, at the option of the applicable Issuing Lender,
provide that such Issuing Lender may (but shall not be required to) pay all or
any part of the maximum amount which may at any time be available for drawing
thereunder to the beneficiary thereof upon the occurrence of an Event of Default
and the acceleration of the maturity of the Loans, provided that, if payment is
not then due to the beneficiary, such Issuing Lender shall deposit the funds in
question in an account with such Issuing Lender to secure payment to the
beneficiary and any funds so deposited shall be paid to the beneficiary of the
Letter of Credit if conditions to such payment are satisfied or returned to the
Administrative Agent for distribution to the Lenders (or, if all Obligations
shall have been paid in full in cash, to the Borrower or the relevant Subsidiary
Borrower) if no payment to the beneficiary has been made and the final date
available for drawings under the Letter of Credit has passed. Each payment or
deposit of funds by an Issuing Lender as provided in this paragraph shall be
treated for all purposes of this Agreement as a drawing duly honored by such
Issuing Lender under the related Letter of Credit.
 

--------------------------------------------------------------------------------


(b)  Whenever the Borrower or any Subsidiary Borrower desires the issuance of a
Letter of Credit, it shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Lender) to the Administrative Agent and the applicable Issuing Lender a
written notice no later than 1:00 P.M. (New York time) at least five Business
Days prior to the proposed date of issuance; provided, however, the Borrower or
the relevant Subsidiary Borrower and the Administrative Agent and such Issuing
Lender may agree to a shorter time period. That notice shall specify (i) the
Issuing Lender for such Letter of Credit, (ii) the proposed date of issuance
(which shall be a Business Day under the laws of the jurisdiction of the
applicable Issuing Lender), (iii) the face amount of the Letter of Credit, (iv)
the expiration date of the Letter of Credit and (v) the name and address of the
beneficiary and (vi) such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. Such notice shall be accompanied
by a brief description of the underlying transaction and upon the request of the
applicable Issuing Lender, the Borrower or the relevant Subsidiary Borrower
shall provide additional details regarding the underlying transaction. If
requested by an Issuing Lender, the Borrower or the relevant Subsidiary Borrower
also shall submit a letter of credit application on the Issuing Lender’s
standard form in connection with any request for a Letter of Credit, which form
shall be furnished in accordance with Section 10.1. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower or the relevant Subsidiary Borrower to, or entered
into by the Borrower or the relevant Subsidiary Borrower with, any Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Concurrently with the giving of written notice of a
request for the issuance of a Letter of Credit, the Borrower or the relevant
Subsidiary Borrower shall specify a precise description of the documents and the
verbatim text of any certificate to be presented by the beneficiary of such
Letter of Credit which, if presented by such beneficiary prior to the expiration
date of the Letter of Credit, would require the applicable Issuing Lender to
make payment under the Letter of Credit; provided that the applicable Issuing
Lender, in its reasonable discretion, may require customary changes in any such
documents and certificates. Upon issuance of any Letter of Credit, the
applicable Issuing Lender shall notify the Administrative Agent of the issuance
of such Letter of Credit. Promptly after receipt of such notice, the
Administrative Agent shall notify each Lender of the issuance and the amount of
each such Lender’s respective participation therein.
 
(c)  The payment of drafts under any Letter of Credit shall be made in
accordance with the terms of such Letter of Credit and, in that connection, any
Issuing Lender shall be entitled to honor any drafts and accept any documents
presented to it by the beneficiary of such Letter of Credit in accordance with
the terms of such Letter of Credit and believed by such Issuing Lender in good
faith to be genuine. No Issuing Lender shall have any duty to inquire as to the
accuracy or authenticity of any draft or other drawing documents which may be
presented to it, but shall be responsible only to determine in accordance with
customary commercial practices that the documents which are required to be
presented before payment or acceptance of a draft under any Letter of Credit
have been delivered and that they comply on their face with the requirements of
that Letter of Credit.
 
(d)  If any Issuing Lender shall be requested to make payment on any draft
presented under a Letter of Credit, such Issuing Lender shall give notice of
such request for payment to the Administrative Agent and the Administrative
Agent shall give notice to each Revolving Lender no later than 3:00 P.M. New
York City time of its respective participation therein on behalf of such Issuing
Lender. Each Revolving Lender hereby authorizes and requests such Issuing Lender
to advance for its account pursuant to the terms hereof its share of such
payment based upon its participation in the Letter of Credit and agrees to
reimburse such Issuing Lender in immediately available funds for the amount so
advanced on its behalf no later than 4:00 P.M. New York City time on the date
such Issuing Lender makes such request. If such reimbursement is not made by any
Revolving Lender in immediately available funds on the same day on which such
Issuing Lender shall have made payment on any such
 

--------------------------------------------------------------------------------


draft presented under a Letter of Credit, such Lender shall pay interest thereon
to such Issuing Lender at a rate per annum equal to the Issuing Lender’s cost of
obtaining overnight funds in the New York Federal Funds Market.
 
(e)  In the case of any draft presented under a Letter of Credit (provided that
the conditions specified in Section 4.2 are then satisfied, and notwithstanding
the limitations as to the aggregate principal amount of ABR Loans set forth in
Section 2.2(a), as to the time of funding of a Borrowing set forth in Section
2.2(c) and as to the time of notice of a proposed Borrowing set forth in Section
2.4), payment by the applicable Issuing Lender of such draft shall constitute an
ABR Loan hereunder, and interest shall accrue from the date the applicable
Issuing Lender makes such payment, which ABR Loan, upon and to the extent that a
Revolving Lender shall have made reimbursement to the applicable Issuing Lender
pursuant to Section 2.28(d), shall constitute such Lender’s ABR Loan hereunder.
If any draft is presented under a Letter of Credit and (i) the conditions
specified in Section 4.2 are not satisfied or (ii) if the Revolving Commitments
have been terminated, then the Borrower or the relevant Subsidiary Borrower
will, upon demand by the Administrative Agent or the applicable Issuing Lender,
on the same Business Day of such draft (or on the next Business Day if notice of
such draft is received after 10:00 A.M. New York City time), pay to the
applicable Issuing Lender, in immediately available funds, the full amount of
such draft.
 
(f)  (i)The Borrower and each Subsidiary Borrower agree to pay the following
amount to each Issuing Lender with respect to Letters of Credit issued by it
hereunder:
 
(A)  with respect to drawings made under any Letter of Credit issued for the
account of the Borrower or such Subsidiary Borrower, interest, payable on
demand, on the amount paid by such Issuing Lender in respect of each such
drawing from the date of the drawing to, but excluding, the date such amount is
reimbursed by the Borrower or such Subsidiary Borrower at a rate which is at all
times equal to 2% per annum (without duplication of any amounts payable under
Section 2.14) in excess of the Alternate Base Rate plus the applicable margin
therefor calculated pursuant to Section 2.13(b); provided that no such default
interest shall be payable if such reimbursement is made (a) from the proceeds of
Revolving Credit Loans or (b) otherwise in compliance with Section 2.28(e);
 
(B)  with respect to the issuance, amendment or transfer of each Letter of
Credit issued for the account of the Borrower or such Subsidiary Borrower and
each drawing made thereunder, documentation and processing charges in accordance
with such Issuing Lender’s standard schedule for such charges in effect at the
time of such issuance, amendment, transfer or drawing, as the case may be; and
 
(C)  a fronting fee computed at the rate agreed to by the Borrower and the
applicable Issuing Lender (but, in any event, not greater than 0.125% per
annum), on the daily average face amount of each outstanding Letter of Credit
issued by such Issuing Lender for the account of the Borrower or such Subsidiary
Borrower, such fee to be due and payable in arrears on and through the last day
of each fiscal quarter of the Borrower, on the Maturity Date and on the
expiration of the last outstanding Letter of Credit.
 
(ii)  The Borrower and each Subsidiary Borrower agree to pay to the
Administrative Agent for distribution to each Revolving Lender in respect of all
outstanding Letters of Credit issued for the account of the Borrower or such
Subsidiary Borrower, such Lender’s pro rata share of a commission on the maximum
amount available from time to time to
 

--------------------------------------------------------------------------------


be drawn under such outstanding Letters of Credit calculated at a rate per annum
equal to the LIBOR Spread applicable to Revolving Credit Loans from time to time
in effect hereunder. Such commission shall be payable in arrears on and through
the last day of each fiscal quarter of the Borrower and on the later of the
Maturity Date and the expiration of the last outstanding Letter of Credit.
 
(iii)  Promptly upon receipt by any Issuing Lender or the Administrative Agent
(as applicable) of any amount described in clause (i)(A) or (ii) of this Section
2.28(f), or any amount described in Section 2.28(e) previously reimbursed to the
applicable Issuing Lender by the Revolving Lenders, such Issuing Lender shall
distribute such amount to the Administrative Agent and the Administrative Agent
shall distribute to each Revolving Lender (other than to any Revolving Lender
which has failed to reimburse the Issuing Lender for the applicable drawing) its
pro rata share of such amount. Amounts payable under clauses (i)(B) and (i)(C)
of this Section 2.28(f) shall be paid directly to the Issuing Lender and shall
be for its exclusive use.
 
(iv)  The obligation of the Borrower and each Subsidiary Borrower to reimburse
payments made with respect to any Letter of Credit as provided in this Section
2.28 shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of any event or circumstance
whatsoever that might constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s or such Subsidiary Borrower’s
Obligations, as the case may be, hereunder.
 
(g)  If at any time when an Event of Default shall have occurred and be
continuing, any Letters of Credit shall remain outstanding, then either the
applicable Issuing Lender(s), the Administrative Agent or the Required Lenders
may, at its or their option, require the Borrower or the relevant Subsidiary
Borrower to deposit Cash Equivalents in a Cash Collateral Account in an amount
equal to the full amount of the L/C Exposure or to furnish other security
acceptable to the Administrative Agent and the applicable Issuing Lender(s),
provided that the obligation to deposit such cash collateral shall become
effective within one Business Day after the Borrower and/or such Subsidiary
Borrower receives notice from the applicable Issuing Lender, the Administrative
Agent or the Required Lenders, and provided, further that such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (f) or (g) of Section 7. Such deposit shall be held by the
Administrative Agent as collateral for the Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made in Cash Equivalents and at the
option and sole discretion of the Administrative Agent and at the Borrower’s
and/or the relevant Subsidiary Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Any amounts so delivered pursuant to the preceding
sentence shall be applied to reimburse the applicable Issuing Lender(s) for the
amount of any drawings honored under Letters of Credit issued by it. If the
Borrower or any Subsidiary Borrower is required to deposit Cash Equivalents (or
other security) pursuant to the provisions of this Section 2.28(g) as a result
of the occurrence of an Event or Default, such amount (to the extent not applied
as set forth in the preceding provisions of this paragraph) shall be returned by
the Administrative Agent to the Borrower or such Subsidiary Borrower within
three Business Days after such Event of Default has been cured or waived.
 
(h)  If at any time, the sum of the Revolving Credit Exposure exceeds the
aggregate Revolving Commitments, then the Administrative Agent or the Required
Lenders may, at its or their option, require the Borrower and/or any Subsidiary
Borrower to deposit Cash Equivalents in a Cash Collateral Account in an amount
sufficient to eliminate such
 

--------------------------------------------------------------------------------


excess or to furnish other security for such excess acceptable to the
Administrative Agent. Any amounts so delivered pursuant to the preceding
sentence shall be applied to reimburse the applicable Issuing Lender(s) for the
amount of any drawings honored under Letters of Credit issued for the account of
the Borrower or such Subsidiary Borrower and held as cash collateral for the
Obligations. If the Borrower or any Subsidiary Borrower is required to deposit
Cash Equivalents (or other security) pursuant to the provisions of this Section
2.28(h), such amount (to the extent not applied as set forth in the preceding
sentence) shall be returned by the Administrative Agent to the Borrower or such
Subsidiary Borrower within three Business Days after such excess is reduced to
$0.
 
(i)  Upon the request of the Administrative Agent, each Issuing Lender shall
furnish to the Administrative Agent copies of any Letter of Credit issued by
such Issuing Lender and such related documentation as may be reasonably
requested by the Administrative Agent.
 
(j)  Notwithstanding the termination of the Commitments and the payment of the
Loans, the obligations of the Borrower, any Subsidiary Borrower and the Lenders
under this Section 2.28 shall remain in full force and effect until the
Administrative Agent, each Issuing Lender and the Lenders shall have been
irrevocably released from their obligations with regard to any and all Letters
of Credit.
 

--------------------------------------------------------------------------------


SECTION 2.29.   New Local Facilities. (a) The Borrower may at any time or from
time to time after the Effective Date, by notice to the Administrative Agent and
the Revolving Lenders, request the Revolving Lenders to designate a portion of
their respective Revolving Commitments to make Revolving Extensions of Credit
denominated in Dollars and any Optional Currency in a jurisdiction outside of
the United States pursuant to a newly established sub-facility under the
Revolving Facility (each, a “New Local Facility”); provided that (i) both at the
time of any such request and upon the effectiveness of any Local Facility
Amendment referred to below, no Default or Event of Default shall have occurred
and be continuing and (ii) the Borrower and its Subsidiaries shall be in
compliance with the covenants set forth in Sections 6.5 and 6.6 as of the last
day of the most recently ended fiscal quarter; provided further that (i) the L/C
Exposure outstanding as of the date of the establishment of a New Local Facility
shall be deemed to be outstanding under such New Local Facility on a pro rata
basis in accordance with the aggregate Revolving Commitments (it being
understood that thereafter, new L/C Exposure shall not reduce the availability
under such New Local Facility, except to the extent Letters of Credit are issued
thereunder) and (ii) no Lender shall be required to make Revolving Extensions of
Credit in excess of its Revolving Commitment. Each New Local Facility shall be
in a minimum Dollar Equivalent amount of $10,000,000. Each notice from the
Borrower pursuant to this Section 2.29 shall set forth the requested amount and
proposed terms of the relevant New Local Facility. Revolving Lenders wishing to
designate a portion of their Revolving Commitments to a New Local Facility
(each, a “New Local Facility Lender”) shall have such portion of their Revolving
Commitment designated to such New Local Facility on a pro rata basis in
accordance with the aggregate Revolving Commitments of the other New Local
Facility Lenders. The designation of Revolving Commitments to any New Local
Facility shall be made pursuant to an amendment (each, a “Local Facility
Amendment”) to this Agreement and, as appropriate, the other Fundamental
Documents, executed by the Loan Parties, the Administrative Agent and each New
Local Facility Lender. Any Local Facility Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other
Fundamental Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section, a copy of which shall be made available to each Lender. The
effectiveness of any Local Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.2 and such other conditions as the parties thereto shall agree. No
Revolving Lender shall be obligated to transfer any portion of its Revolving
Commitments to a New Local Facility unless it so agrees.
 
(b)  This Section 2.29 shall supersede any provision in Section 10.9 to
the contrary as it relates to any Local Facility Amendment.
 

3.  
REPRESENTATIONS AND WARRANTIES OF BORROWER

 
In order to induce the Lenders to enter into this Agreement and to make the
Loans and issue and participate in the Letters of Credit provided for herein,
the Borrower makes the following representations and warranties to the
Administrative Agent and the Lenders, all of which shall survive the execution
and delivery of this Agreement and the making of the Loans and issuance of the
Letters of Credit:
 
SECTION 3.1.   Corporate Existence and Power. 
 
(a)  Since the Effective Date, the Borrower has been duly organized and is
validly existing in good standing under the laws of its jurisdiction of
organization and is in good standing or has applied for authority to operate as
a foreign corporation or other organization in all jurisdictions where the
nature of its properties or business so requires it and where a failure to be in
good standing as a foreign corporation or other organization would reasonably be
expected to have Material Adverse Effect. The Borrower has the corporate power
to execute, deliver and perform its obligations under this Agreement
 

--------------------------------------------------------------------------------


and the other Fundamental Documents and other documents contemplated hereby and
to borrow hereunder.
 
(b)  Since the Effective Date, the Subsidiaries of the Borrower have been duly
organized and are validly existing in good standing under the laws of their
respective jurisdictions of organization and are in good standing or have
applied for authority to operate as a foreign corporation or other organization
in all jurisdictions where the nature of their properties or business so
requires it and where a failure to be in good standing as a foreign corporation
or other organization would reasonably be expected to have Material Adverse
Effect.
 
SECTION 3.2.   Corporate Authority, No Violation and Compliance with Law. 
 
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law (including any laws related to
franchising) applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
certificate of incorporation or by-laws or other organizational documents of the
Borrower or any of its Subsidiaries, (d) will not violate or be in conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, any material indenture, bond, note, instrument or any
other material agreement to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any of its Subsidiaries or any of their
respective properties or assets are bound and (e) will not result in the
creation or imposition of any Lien upon any property or assets of the Borrower
or any of its Subsidiaries other than pursuant to this Agreement or any other
Fundamental Document.
 
SECTION 3.3.   Governmental and Other Approval and Consents. 
 
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance by the Borrower of this
Agreement or the other Fundamental Documents, except such as have been obtained
or made and are in full force and effect.
 
SECTION 3.4.   Financial Statements of Borrower. 
 
(a)  The unaudited pro forma balance sheet of the Borrower and its Consolidated
Subsidiaries as of March 31, 2006 (including the notes thereto) (the “Pro Forma
Balance Sheet”), copies of which have heretofore been furnished to each Lender,
has been prepared giving effect (as if such events had occurred on such date) to
(i) the consummation of the Spin-Off, (ii) the Loans to be made on the Term Loan
Funding Date and the use of proceeds thereof, and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the best information available to the Borrower as of the date
of delivery thereof, and presents fairly on a pro forma basis the estimated
financial position of the Borrower and its Consolidated Subsidiaries as of March
31, 2006, assuming that the events specified in the preceding sentence had
actually occurred at such date. It is understood that the Pro Forma Balance
Sheet is not necessarily indicative of the financial condition that would have
resulted had the transactions described above occurred on the indicated date.
 
(b)  The (i) audited balance sheets of the Travelport Businesses of Cendant as
at December 31, 2005 and December 31, 2004, and the related consolidated
statements of income and of cash flows for the fiscal years ended on such dates
and (ii) unaudited balance sheet of the Travelport Businesses of Cendant as of
March 31, 2006, and the related consolidated statements of income and of cash
flows for the three-month period ended on such date (the “Consolidated Financial
Statements”),
 

--------------------------------------------------------------------------------


fairly present the financial condition of the Travelport Businesses of Cendant
as at the dates indicated and the results of operations and cash flows for the
periods indicated in conformity with GAAP, subject to normal year end
adjustments in the case of the March 31, 2006 financial statements.
 
SECTION 3.5.   No Change. 
 
Except for Disclosed Matters, since the date of the most recent audited
financial statements referred to in Section 3.4, there has been no development
or event that has had or would reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.6.   Copyrights, Patents and Other Rights. 
 
Since the Effective Date, each of the Borrower and its Subsidiaries (a) owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect and (b) to
their knowledge, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect for any such
infringements that, individually or in the aggregate, would not reasonably be
expected to have Material Adverse Effect.
 
SECTION 3.7.   Title to Properties. 
 
Except as described on Schedule 3.7 and subject to Section 3.6, since the
Effective Date, each of the Borrower or its Subsidiaries has good title or valid
leasehold interests to each of the properties and assets reflected on the most
recent balance sheet referred to in Section 3.4 (other than properties or assets
owned by a Person that is consolidated with the Borrower or any of its
Subsidiaries under GAAP but is not a Subsidiary of the Borrower ), except for
defects in title or interests that could not reasonably be expected to have
Material Adverse Effect, and all such properties and assets are free and clear
of Liens, except Permitted Encumbrances.
 
SECTION 3.8.   Litigation. 
 
Except for Disclosed Matters, there are no lawsuits or other proceedings pending
(including, but not limited to, matters relating to Environmental Law and
Environmental Liability), or, to the knowledge of the Borrower, threatened,
against or affecting the Borrower or any of its Subsidiaries or any of their
respective properties, by or before any Governmental Authority or arbitrator,
which would reasonably be expected to have Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is in default with respect to any order,
writ, injunction, decree, rule or regulation of any Governmental Authority,
which default would reasonably be expected to have Material Adverse Effect.
 
SECTION 3.9.   Federal Reserve Regulations. 
 
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation U
or X of the Board.
 

--------------------------------------------------------------------------------


SECTION 3.10.   Investment Company Act. 
 
The Borrower is not, and will not during the term of this Agreement be, an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended.
 
SECTION 3.11.   Enforceability. 
 
This Agreement and the other Fundamental Documents when executed by all parties
hereto and thereto will constitute legal, valid and binding obligations (as
applicable) of the Borrower and the other Loan Parties party to such Fundamental
Documents (enforceable in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
 
SECTION 3.12.   Taxes.
 
The Borrower and each of its Subsidiaries has filed or caused to be filed all
federal, state and local Tax returns which are required to be filed, and has
paid or has caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in conformity with GAAP or (b) to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 3.13.   Compliance with ERISA. 
 
No ERISA Event has occurred or is reasonably expected to occur that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Each of the Borrower and its Subsidiaries is in
compliance in all material respects with the provisions of ERISA and the Code
applicable to Plans, and the regulations and published interpretations
thereunder, if any, which are applicable to it. Neither the Borrower nor any of
its Subsidiaries has, with respect to any Plan established or maintained by it,
engaged in a prohibited transaction which would subject it to a material tax or
penalty on prohibited transactions imposed by ERISA or Section 4975 of the Code.
Neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of a material liability under Section 4069
of ERISA. The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by a material amount, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair market value of the assets of all such underfunded
Plans by a material amount.
 
SECTION 3.14.   Disclosure. 
 
As of the Effective Date, this Agreement did not contain any untrue statement of
a material fact or omit to state a material fact, under the circumstances under
which it was made, necessary in order to make the statements contained herein
not misleading. At the Effective Date, there is no fact known to the Borrower
which has not been disclosed to the Lenders and which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect. The
Borrower has delivered to the Administrative Agent certain projections relating
to the Borrower and its Consolidated Subsidiaries. Such projections are based on
good faith estimates and assumptions believed to be
 

--------------------------------------------------------------------------------


reasonable at the time made, provided, however, that the Borrower makes no
representation or warranty that such assumptions will prove in the future to be
accurate or that the Borrower and its Subsidiaries will achieve the financial
results reflected in such projections.
 
SECTION 3.15.   Environmental Liabilities. 
 
Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has received notice of any claim with respect to any Environmental
Liability or (iii) knows of any circumstances that are reasonably likely to
become the basis for any claim of Environmental Liability against the Borrower
or any of its Subsidiaries.
 

4.  
CONDITIONS OF LENDING

 
SECTION 4.1.   Conditions Precedent to Effectiveness.
 
The effectiveness of this Agreement is subject to the following conditions
precedent:
 
(a)  Loan Documents. The Administrative Agent shall have received this Agreement
and each of the other Fundamental Documents, each executed and delivered by a
duly authorized officer of each of the Loan Parties party thereto.
 
(b)  Financial Statements. The Lenders shall have received the (a) the Pro Forma
Balance Sheet, (b) the Consolidated Financial Statements and (c) unaudited
consolidated financial statements of the Travelport Businesses of Cendant as of
March 31, 2006, which may be delivered to the Lenders by delivery of the
Borrower’s Form 10 containing such financial statements, to the extent such Form
10 is filed and publicly available prior to the Effective Date.
 
(c)  Payment of Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date.
 
(d)   Corporate Documents for the Loan Parties. The Administrative Agent shall
have received a certificate of an authorized officer of each Loan Party dated
the Effective Date and certifying (A) that attached thereto is a true and
complete copy of the certificate of incorporation and by-laws of such Loan Party
as in effect on the date of such certification; (B) that attached thereto is a
true and complete copy of resolutions adopted by the Board of Directors of such
Loan Party authorizing the borrowings hereunder, in the case of the Borrower,
and the execution, delivery and performance in accordance with their respective
terms of the Loan Documents to which such Loan Party is party to and any other
documents required or contemplated hereunder; and (C) as to the incumbency and
specimen signature of each officer of such Loan Party executing the Loan
Documents to which such Loan Party is a party to or any other document delivered
by it in connection herewith (such certificate to contain a certification by
another officer of such Loan Party as to the incumbency and signature of the
officer signing the certificate referred to in this paragraph (d)).
 
(e)  Opinions of Counsel. The Administrative Agent shall have received the
executed written opinion, dated the date of the Effective Date and addressed to
the Administrative Agent and the Lenders, of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel to the Borrower, substantially in the form of Exhibit B.
 

--------------------------------------------------------------------------------


(f)  Officer’s Certificate. The Administrative Agent shall have received a
certificate of the Borrower’s chief executive officer or chief financial officer
certifying, as of the Effective Date, compliance with the conditions set forth
in paragraphs (b) and (c) of Section 4.2.
 
(g)  Projections. The Lenders shall have received projections through 2007.
 
(h)  Approvals. All material governmental and third party approvals necessary in
connection with the continuing operations of the Borrower and the financing
contemplated hereby shall have been obtained and be in full force and effect.
 
SECTION 4.2.   Conditions Precedent to Each Extension of Credit. 
 
The obligation of the Lenders to make each Loan and of any Issuing Lender to
issue a Letter of Credit, including the initial extensions of credit hereunder,
is subject to the following conditions precedent:
 
(a)  Notice. The Administrative Agent shall have received a notice with respect
to such Borrowing or Letter of Credit as required by this Agreement.
 
(b)  Representations and Warranties. The representations and warranties set
forth in Section 3 hereof (other than those set forth in Sections 3.5 and 3.8
which shall be deemed made only on the Effective Date) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing or issuance of a Letter of Credit hereunder
(except to the extent that such representations and warranties expressly relate
to an earlier date) with the same effect as if made on and as of such date;
provided, however, that this condition shall not apply to a Revolving Credit
Borrowing which is solely refinancing outstanding Revolving Credit Loans and
which, after giving effect thereto, has not increased the aggregate amount of
outstanding Revolving Credit Loans.
 
(c)  No Event of Default. No Event of Default or Default shall have occurred and
be continuing; provided, however, that this condition shall not apply to a
Revolving Credit Borrowing which is solely refinancing outstanding Revolving
Credit Loans and which, after giving effect thereto, has not increased the
aggregate amount of outstanding Revolving Credit Loans.
 
(d)  Extensions of Credit to a Subsidiary Borrower. The representations and
warranties contained in Section 3.1, 3.2 and 3.3 as to any Subsidiary Borrower
to which a Revolving Extension of Credit is to be made shall be true and correct
in all material respects on and as of the date of such Borrowing or issuance of
a Letter of Credit hereunder; provided, however, that this condition shall not
apply to a Revolving Credit Borrowing which is solely refinancing outstanding
Revolving Credit Loans and which, after giving effect thereto, has not increased
the aggregate amount of outstanding Revolving Credit Loans.
 
Each Borrowing and each issuance of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (b) and (c) of this Section.
 

5.  
AFFIRMATIVE COVENANTS

 
From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding or unpaid under this Agreement or
there shall be any outstanding L/C Exposure, the Borrower agrees that, unless
the Required Lenders shall otherwise consent in writing, it will, and will cause
each of its Subsidiaries to:
 

--------------------------------------------------------------------------------


SECTION 5.1.   Financial Statements, Reports, etc.
 
The Borrower will furnish to the Administrative Agent and to each Lender:
 
(a)  As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of, and
the related consolidated statements of income, shareholders’ equity and cash
flows for such year, and the corresponding figures as at the end of, and for,
the preceding fiscal year, accompanied by an opinion of Deloitte & Touche LLP or
such other independent certified public accountants of recognized standing as
shall be retained by the Borrower and satisfactory to the Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards relating to reporting and which report and opinion shall (A)
be unqualified as to going concern and scope of audit and shall state that such
financial statements fairly present the financial condition of the Borrower and
its Consolidated Subsidiaries, as at the dates indicated and the results of the
operations and cash flows for the periods indicated and (B) contain no material
exceptions or qualifications except for qualifications relating to accounting
changes (with which such independent public accountants concur) in response to
FASB releases or other authoritative pronouncements;
 
(b)  As soon as is practicable, but in any event within 55 days after the end of
each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by the chief financial
officer or a vice president responsible for financial administration of the
Borrower to the effect that such financial statements, while not examined by
independent public accountants, reflect, in his opinion and in the opinion of
the Borrower, all adjustments necessary to present fairly the financial position
of the Borrower and its Consolidated Subsidiaries, as the case may be, as at the
end of the fiscal quarter and the results of their operations for the quarter
then ended in conformity with GAAP consistently applied, subject only to
year-end and audit adjustments and to the absence of footnote disclosure;
 
(c)  Together with the delivery of the statements referred to in paragraphs (a)
and (b) of this Section 5.1, a certificate of the Responsible Officer,
substantially in the form of Exhibit D hereto (i) stating whether or not the
signer has knowledge of any Default or Event of Default and, if so, specifying
each such Default or Event of Default of which the signer has knowledge, the
nature thereof and any action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event and (ii)
demonstrating in reasonable detail compliance with the provisions of Sections
6.5 and 6.6 hereof;
 
(d)  With reasonable promptness, copies of such financial statements and reports
that the Borrower may make to, or file with, the SEC and such other information,
certificates and data (including, without limitation, copies of Letters of
Credit) with respect to the Borrower and its Subsidiaries as from time to time
may be reasonably requested by the Administrative Agent or any of the Lenders;
 
(e)  Promptly upon any Responsible Officer obtaining actual knowledge of the
occurrence of any Default or Event of Default, a certificate of the Responsible
Officer specifying the nature and period of existence of such Default or Event
of Default and what action the Borrower has taken, is taking and proposes to
take with respect thereto;
 

--------------------------------------------------------------------------------


(f)  Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of (i) the institution of any action,
suit, proceeding, investigation or arbitration by any Governmental Authority or
other Person against or affecting the Borrower or any of its Subsidiaries or any
of their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case might reasonably be expected to have a
Material Adverse Effect, the Borrower shall promptly give notice thereof to the
Lenders and provide such other information as may be reasonably available to it
(without waiver of any applicable evidentiary privilege) to enable the Lenders
to evaluate such matters; and
 
(g)  Together with each set of financial statements required by paragraph (a)
above, a certificate of the independent certified public accountants rendering
the report and opinion thereon (which certificate may be limited to the extent
required by accounting rules or otherwise) (i) stating whether, in connection
with their audit, any Default or Event of Default has come to their attention,
and if such a Default or Event of Default has come to their attention,
specifying the nature and period of existence thereof, and (ii) stating that
based on their audit nothing has come to their attention which causes them to
believe that the matters specified in paragraph (c)(ii) above for the applicable
fiscal year are not stated in accordance with the terms of this Agreement.
 
(h) Information required to be delivered pursuant to paragraphs (a), (b) and (d)
shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
identified in such notice and accessible by the Lenders without charge; provided
that the Borrower shall deliver paper copies of the reports and financial
statements referred to in paragraphs (a), (b) and (d) of this Section 5.1 to the
Administrative Agent or any Lender who requests the Borrower to deliver such
paper copies until written notice to cease delivering paper copies is given by
the Administrative Agent or such Lender.


SECTION 5.2.   Corporate Existence; Compliance with Statutes. 
 
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its corporate existence, material rights, licenses, permits and
franchises and comply, except where failure to comply, either individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, with all provisions of Applicable Law, and all applicable restrictions
imposed by, any Governmental Authority, including without limitation, the
Federal Trade Commission’s “Disclosure Requirements and Prohibitions Concerning
Franchising and Business Opportunity Ventures” as amended from time to time (16
C.F.R. §§ 436.1 et seq.) and all state laws and regulations of similar import;
provided, however, that mergers, dissolutions and liquidations permitted under
Section 6.2 shall be permitted.
 
SECTION 5.3.   Insurance. 
 
Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with normal industry practices.
 

--------------------------------------------------------------------------------


SECTION 5.4.   Taxes and Charges. 
 
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local Taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid could reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).
 
SECTION 5.5.   ERISA Compliance and Reports. 
 
Furnish to the Administrative Agent (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the Borrower knows that any ERISA Event with respect
to any Plan has occurred, a statement of the chief financial officer of the
Borrower, setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice, if
any, required to be filed by the Borrower or any of its Subsidiaries of such
ERISA Event with the PBGC, (b) promptly upon the reasonable request of the
Administrative Agent, copies of each annual and other report with respect to
each Plan and (c) promptly after receipt thereof, a copy of any notice the
Borrower or any of its Subsidiaries may receive from the PBGC relating to the
PBGC’s intention to terminate any Plan or to appoint a trustee to administer any
Plan; provided that the Borrower shall not be required to notify the
Administrative Agent of the occurrence of any of the events set forth in the
preceding clauses (a) and (c) unless such event, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
on the Borrower and its Subsidiaries taken as a whole.
 
SECTION 5.6.   Maintenance of and Access to Books and Records; Examinations. 
 
Maintain or cause to be maintained at all times true and complete books and
records of its financial operations (in accordance with GAAP) and provide the
Administrative Agent and its representatives reasonable access to all such books
and records and to any of their properties or assets during regular business
hours and upon advance notice (provided that reasonable access to such books and
records and to any of the Borrower’s properties or assets shall be made
available to the Lenders if an Event of Default has occurred and is continuing),
in order that the Administrative Agent may make such audits and examinations and
make abstracts from such books, accounts and records (in each case subject to
the Borrower or its Subsidiaries’ obligations under applicable confidentiality
provisions) and may discuss the affairs, finances and accounts with, and be
advised as to the same by, officers and, so long as a representative of the
Borrower is present, independent accountants, all as the Administrative Agent
may deem appropriate for the purpose of verifying the various reports delivered
pursuant to this Agreement or for otherwise ascertaining compliance with this
Agreement. Notwithstanding Section 10.4, unless any such visit or inspection is
conducted after the occurrence and during the continuance of a Default or an
Event of Default, the Borrower shall not be required to pay any costs or
expenses incurred by the Administrative Agent, any Lender or any other Person in
connection with such visit or inspection.
 

--------------------------------------------------------------------------------


SECTION 5.7.   Maintenance of Properties. 
 
Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
 
SECTION 5.8.   Changes in Character of Business.
 
Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the franchising and services businesses.
 


 

6.  
NEGATIVE COVENANTS

 
From the date of the initial Loan and for so long as the Commitments shall be in
effect or any amount shall remain outstanding or unpaid under this Agreement or
there shall be any outstanding L/C Exposure, unless the Required Lenders shall
otherwise consent in writing, the Borrower agrees that it will not, nor will it
permit any of its Subsidiaries to, directly or indirectly:
 
SECTION 6.1.   Limitation on Indebtedness. 
 
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:
 
(a)  Indebtedness in existence on the Effective Date, or required to be incurred
pursuant to a contractual obligation in existence on the Effective Date, but not
any extensions or renewals thereof, unless effected on substantially the same
terms or on terms not materially more adverse to the Lenders;
 
(b)  purchase money Indebtedness (including Capital Leases) provided that such
Indebtedness is secured by Liens permitted by Section 6.3(c);
 
(c)  Guaranty Obligations;
 
(d)  Indebtedness owing by any Material Subsidiary to the Borrower or any other
Subsidiary;
 
(e)  Indebtedness of any Material Subsidiary issued and outstanding prior to the
date on which such Person became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Subsidiary of the Borrower); provided that immediately prior and on a
Pro Forma Basis after giving effect to, such Person becoming a Subsidiary of the
Borrower, no Default or Event of Default shall occur or then be continuing and
the aggregate principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of Indebtedness permitted by paragraphs (f) and (g)
below, shall not exceed the greater of 15% of Consolidated Net Worth and
$200,000,000;
 
(f)  any renewal, extension or modification of Indebtedness under paragraph (e)
above so long (i) as such renewal, extension or modification is effected on
substantially the same terms or on terms which, in the aggregate, are not
materially more adverse to the Lenders and (ii) the principal amount of such
Indebtedness is not increased;
 

--------------------------------------------------------------------------------


(g)  other Indebtedness of any Material Subsidiary in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 15% of Consolidated Net Worth and $200,000,000;
 
(h)  Securitization Indebtedness;
 
(i)  derivatives transactions entered into in the ordinary course of business
pursuant to hedging programs; and
 
(j)  Indebtedness of any Loan Party pursuant to any Fundamental Document.
 
If the Material Subsidiary’s action or event meets the criteria of more than one
of the types of Indebtedness described in the clauses above, the Borrower in its
sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
SECTION 6.2.   Consolidation, Merger, Sale of Assets
 
. 
 
(a)  Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b), or (iv) occurring prior to the Sale as
a result of tax restructuring transactions related to the Sale; provided,
however, that immediately prior to and on a Pro Forma Basis after giving effect
to any such transaction described in any of the preceding clauses (i), (ii),
(iii) and (iv) no Default or Event of Default has occurred and is continuing.
 
(b)  The Borrower and its Subsidiaries (either individually or collectively and
whether in one transaction or series of related transactions) will not sell or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries, taken as a whole (it being understood that nothing in this
Section 6.2(b) shall be deemed to prohibit the Spin-Off or tax restructuring
transactions related to the Sale).
 
SECTION 6.3.   Limitations on Liens. 
 
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
 
(a)  Liens for taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;
 
(b)  Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
 

--------------------------------------------------------------------------------


(c)  purchase money Liens granted to the vendor or Person financing the
acquisition of property, plant or equipment if (i) limited to the specific
assets acquired and, in the case of tangible assets, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property or which is real property being improved by such acquired property;
(ii) the debt secured by the Lien is the unpaid balance of the acquisition cost
of the specific assets on which the Lien is granted; and (iii) such transaction
does not otherwise violate this Agreement;
 
(d)  Liens upon real and/or personal property, which property was acquired after
the Effective Date (by purchase, construction or otherwise) by the Borrower or
any of its Material Subsidiaries, each of which Liens existed on such property
before the time of its acquisition and was not created in anticipation thereof;
provided, however, that no such Lien shall extend to or cover any property of
the Borrower or such Material Subsidiary other than the respective property so
acquired and improvements thereon;
 
(e)  to the extent not covered by clause (b) above, Liens securing judgments
which do not constitute an Event of Default;
 
(f)  Liens created under any Fundamental Document;
 
(g)  Liens existing on the Effective Date and any extensions or renewals
thereof;
 
(h)  Liens securing (or covering property constituting the source of payment
for) any Indebtedness permitted pursuant to clauses (d) or (h) of Section 6.1;
 
(i)  to the extent not covered by clause (h) above, Liens on equity interests or
other securities issued by a Securitization Entity, securing (or covering
property constituting the source of payment for) Securitization Indebtedness;
and
 
(j)  other Liens securing obligations having an aggregate principal amount not
to exceed the greater of 15% of Consolidated Net Worth and $200,000,000.
 
If the Borrower’s or the Material Subsidiary’s action or event meets the
criteria of more than one of the types of Liens described in the clauses above,
the Borrower in its sole discretion may classify such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).


SECTION 6.4.   Sale and Leaseback.
 
Enter into any arrangement with any Person or Persons, whereby in
contemporaneous transactions the Borrower or any of its Subsidiaries sells
essentially all of its right, title and interest in a material asset and the
Borrower or any of its Subsidiaries acquires or leases back the right to use
such property except that the Borrower and its Subsidiaries may enter into
sale-leaseback transactions relating to assets not in excess of $150,000,000 in
the aggregate on a cumulative basis, and any arrangements existing on the
Effective Date and any renewals, extensions or modifications thereof, or
replacements or substitutions therefor, so long as such renewals, extensions or
modifications are effected on substantially the same terms or on terms which, in
the aggregate, are not more adverse to the Lenders in any material respect.
 

--------------------------------------------------------------------------------


SECTION 6.5.   Consolidated Leverage Ratio. 
 
Permit the Consolidated Leverage Ratio for any Rolling Period ending after June
30, 2006 to be greater than 4.5 to 1.0.
 
SECTION 6.6.   Consolidated Interest Coverage Ratio. 
 
Permit the Consolidated Interest Coverage Ratio for any Rolling Period ending
after June 30, 2006 to be less than 3.0 to 1.0.
 
SECTION 6.7.   Accounting Practices. 
 
Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.
 

7.  
EVENTS OF DEFAULT

 
In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
 
(a)  any representation or warranty made by the Borrower or any Subsidiary
Borrower in this Agreement or any other Fundamental Document or in connection
with this Agreement or with the Borrowings hereunder, or any statement or
representation made in any report, financial statement, certificate or other
document furnished by or on behalf of the Borrower or any of its Subsidiaries to
the Administrative Agent or any Lender under or in connection with this
Agreement, shall prove to have been false or misleading in any material respect
when made or delivered;
 
(b)  default shall be made in the payment of any principal of or interest on any
Loan, any reimbursement obligation with respect to Letters of Credit or of any
fees or other amounts payable by the Borrower or any Subsidiary Borrower
hereunder, when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise, and in the case of payments of interest, such default
shall continue unremedied for five days, and in the case of payments other than
of any principal amount of or interest on any Loan or any reimbursement
obligation with respect to Letters of Credit, such default shall continue
unremedied for five days after written notice of non-payment has been received
by the Borrower or such Subsidiary Borrower from the Administrative Agent;
 
(c)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.1(e) (with respect to notice of
Default or Events of Default), 5.8 or Section 6 of this Agreement;
 
(d)  default shall be made by the Borrower in the due observance or performance
of any other covenant, condition or agreement to be observed or performed
pursuant to the terms of this Agreement, or any other Fundamental Document and
such default shall continue unremedied for thirty days after the Borrower
obtains knowledge of such occurrence;
 
(e)  (i) default in payment shall be made with respect to any Indebtedness of
the Borrower or any of its Subsidiaries (other than Securitization Indebtedness)
where the amount or amounts of such Indebtedness exceeds $50,000,000 in the
aggregate; or (ii) default in payment or performance shall be made with respect
to any Indebtedness of the Borrower or any of its Subsidiaries (other than
 

--------------------------------------------------------------------------------


Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $50,000,000 in the aggregate, if the effect of such default is to result
in the acceleration of the maturity of such Indebtedness; or (iii) any other
circumstance shall arise (other than the mere passage of time) by reason of
which the Borrower or any Subsidiary of the Borrower is required to redeem or
repurchase, or offer to holders the opportunity to have redeemed or repurchased,
any such Indebtedness (other than Securitization Indebtedness) where the amount
or amounts of such Indebtedness exceeds $50,000,000 in the aggregate; provided
that clause (iii) shall not apply to secured Indebtedness that becomes due as a
result of a voluntary sale of the property or assets securing such Indebtedness
or Indebtedness that is redeemed or repurchased at the option of the Borrower or
any of its Subsidiaries; and provided, that clauses (ii) and (iii) shall not
apply to any Indebtedness of any Subsidiary issued and outstanding prior to the
date such Subsidiary became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Subsidiary
becoming a Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by the Borrower or any of its Subsidiaries; and provided, further,
that in the case of any derivative transaction described in Section 6.1(i), each
reference in this clause (e) to the amount of $50,000,000 shall mean the amount
payable by the Borrower or any of its Subsidiaries in connection with a default
or “other circumstance” described in clause (i), (ii) or (iii) and not to the
notional amount of such derivative transaction;
 
(f)  the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;
 
(g)  any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty days;
 
(h)  the occurrence of a Change in Control;
 
(i)  final judgment(s) for the payment of money in excess of $50,000,000 (to the
extent not paid or covered by insurance) shall be rendered against the Borrower
or any of its Subsidiaries which within thirty days from the entry of such
judgment shall not have been discharged or stayed pending appeal or which shall
not have been discharged within thirty days from the entry of a final order of
affirmance on appeal;
 
(j)  an ERISA Event shall have occurred that, when taken together with all other
ERISA Events (with respect to which the Borrower has a liability which has not
yet been satisfied) that have occurred, would result in a Material Adverse
Effect; or
 

--------------------------------------------------------------------------------


(k)  the Cendant Guaranty shall cease, for any reason other than by its terms,
to be in full force and effect;
 
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take either or both of the following actions, at the same or different
times: terminate forthwith the Commitments and/or declare the principal of and
the interest on the Loans and all other amounts payable hereunder or thereunder
to be forthwith due and payable, whereupon the same shall become and be
forthwith due and payable, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate or other notice of any kind, all of
which are hereby expressly waived, anything in this Agreement to the contrary
notwithstanding. If an Event of Default specified in paragraphs (f) or (g) above
shall have occurred, the principal of and interest on the Loans and all other
amounts payable hereunder or thereunder shall thereupon and concurrently become
due and payable without presentment, demand, protest, notice of acceleration,
notice of intent to accelerate or other notice of any kind, all of which are
hereby expressly waived, anything in this Agreement to the contrary
notwithstanding and the Commitments of the Lenders shall thereupon forthwith
terminate.
 

8.  
THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER

 
SECTION 8.1.   Administration by Administrative Agent. 
 
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by this Agreement as
are delegated by the terms hereof or thereof, as appropriates, together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as set forth in the Fundamental Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.9), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or Affiliates that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower, any Subsidiary Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Section 4 or elsewhere herein. Any Lender which is not the
Administrative Agent (regardless of whether such Lender bears the title of any
other Agent or any similar title, as indicated on the signature
 

--------------------------------------------------------------------------------


pages hereto) for the credit facility hereunder shall not have any duties or
responsibilities except as a Lender hereunder.
 
SECTION 8.2.   Advances and Payments. 
 
(a)  On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with this Agreement. Each of the Lenders
hereby authorizes and requests the Administrative Agent to advance for its
account, pursuant to the terms hereof, the amount of the Loan to be made by it,
unless with respect to any Lender, such Lender has theretofore specifically
notified the Administrative Agent that such Lender does not intend to fund that
particular Loan. Each of the Lenders agrees forthwith to reimburse the
Administrative Agent in immediately available funds for the amount so advanced
on its behalf by the Administrative Agent pursuant to the immediately preceding
sentence. If any such reimbursement is not made in immediately available funds
on the same day on which the Administrative Agent shall have made any such
amount available on behalf of any Lender in accordance with this Section 8.2,
such Lender shall pay interest to the Administrative Agent at a rate per annum
equal to the Administrative Agent’s cost of obtaining overnight funds in the New
York Federal Funds Market. Notwithstanding the preceding sentence, if such
reimbursement is not made by the second Business Day following the day on which
the Administrative Agent shall have made any such amount available on behalf of
any Lender or such Lender has indicated that it does not intend to reimburse the
Administrative Agent, the Borrower or the relevant Subsidiary Borrower shall
immediately pay such unreimbursed advance amount (plus any accrued, but unpaid
interest at the rate applicable to ABR Loans) to the Administrative Agent.
 
(b)  Any amounts received by the Administrative Agent in connection with this
Agreement the application of which is not otherwise provided for shall be
applied, in accordance with each of the Lenders’ pro rata interest therein,
first, to pay accrued but unpaid Commitment Fees, second, to pay accrued but
unpaid interest on the Loans, third, the principal balance outstanding on the
Loans and fourth, to pay other amounts payable to the Administrative Agent
and/or the Lenders. All amounts to be paid to any of the Lenders by the
Administrative Agent shall be credited to the Lenders, promptly after collection
by the Administrative Agent, in immediately available funds either by wire
transfer or deposit in such Lender’s correspondent account with the
Administrative Agent, or as such Lender and the Administrative Agent shall from
time to time agree.
 
SECTION 8.3.   Sharing of Setoffs and Cash Collateral. 
 
Each of the Lenders agrees that if it shall, through the operation of Sections
2.23, 2.28(g) or 2.28(h) hereof or the exercise of a right of bank’s lien,
setoff or counterclaim against the Borrower or any Subsidiary Borrower,
including, but not limited to, a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim and received by such Lender under any applicable
bankruptcy, insolvency or other similar law, or otherwise, obtain payment in
respect of its Term Loans, Revolving Credit Loans, L/C Exposure or Swingline
Participation Amounts as a result of which the unpaid portion of its Term Loans,
Revolving Credit Loans, L/C Exposure or Swingline Participation Amounts, as
applicable, is proportionately less than the unpaid portion of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Term Loans,
Revolving Credit Loans, L/C Exposure or Swingline Participation Amounts, as
applicable, of such other Lenders, so that the aggregate unpaid principal amount
of each of the Lenders’ Term Loans, Revolving Credit Loans, L/C Exposure and
Swingline Participation Amounts and its participation in Term Loans, Revolving
Credit Loans, L/C Exposure and Swingline Participation Amounts of the other
Lenders shall be in the same proportion to the aggregate unpaid principal amount
of all Term Loans, Revolving Credit Loans, L/C
 

--------------------------------------------------------------------------------


Exposure and Swingline Participation Amounts then outstanding as the principal
amount of its Term Loans, Revolving Credit Loans, L/C Exposure and Swingline
Participation Amounts prior to the obtaining of such payment was to the
principal amount of all Term Loans, Revolving Credit Loans, L/C Exposure and
Swingline Participation Amounts outstanding prior to the obtaining of such
payment and (b) such other adjustments shall be made from time to time as shall
be equitable to ensure that the Lenders share such payment pro rata.
 
SECTION 8.4.   Notice to the Lenders. 
 
Upon receipt by the Administrative Agent from the Borrower or any Subsidiary
Borrower of any communication calling for an action on the part of the Lenders,
or upon notice to the Administrative Agent of any Event of Default, the
Administrative Agent will in turn immediately inform the other Lenders
(including any Issuing Lender) in writing (which shall include telegraphic
communications) of the nature of such communication or of the Event of Default,
as the case may be.
 
SECTION 8.5.   Liability of Administrative Agent and each Issuing Lender. 
 
(a)  The Administrative Agent or any Issuing Lender, when acting on behalf of
the Lenders may execute any of its duties under this Agreement by or through its
officers, agents, or employees and neither the Administrative Agent, the Issuing
Lenders nor their respective directors, officers, agents, or employees shall be
liable to the Lenders or any of them for any action taken or omitted to be taken
in good faith, or be responsible to the Lenders or to any of them for the
consequences of any oversight or error of judgment, or for any loss, unless the
same shall happen through its gross negligence or willful misconduct. The
Administrative Agent, the Issuing Lenders and their respective directors,
officers, agents, and employees shall in no event be liable to the Lenders or to
any of them for any action taken or omitted to be taken by it pursuant to
instructions received by it from the Required Lenders or in reliance upon the
advice of counsel selected by it. Without limiting the foregoing, neither the
Administrative Agent, the Issuing Lenders nor any of their respective directors,
officers, employees, or agents shall be responsible to any of the Lenders for
the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any statement, warranty, or representation in, or for
the perfection of any security interest contemplated by, this Agreement or any
related agreement, document or order, or for the designation or failure to
designate this transaction as a “Highly Leveraged Transaction” for regulatory
purposes, or shall be required to ascertain or to make any inquiry concerning
the performance or observance by the Borrower or any Subsidiary Borrower of any
of the terms, conditions, covenants, or agreements of this Agreement or any
related agreement or document.
 
(b)  Neither the Administrative Agent, the Issuing Lenders, nor any of their
respective directors, officers, employees, or agents shall have any
responsibility to the Borrower or any Subsidiary Borrower on account of the
failure or delay in performance or breach by any of the Lenders or the Borrower
or any Subsidiary Borrower of any of their respective obligations under this
Agreement or any related agreement or document or in connection herewith or
therewith.
 
(c)  The Administrative Agent, and the Issuing Lenders, in such capacities
hereunder, shall be entitled to rely on any communication, instrument, or
document reasonably believed by it to be genuine or correct and to have been
signed or sent by a Person or Persons believed by it to be the proper Person or
Persons, and it shall be entitled to rely on advice of legal counsel,
independent public accountants, and other professional advisers and experts
selected by it.
 

--------------------------------------------------------------------------------


SECTION 8.6.   Reimbursement and Indemnification. 
 
Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower or any Subsidiary Borrower
(pursuant to Section 10.5 hereof)) (i) to reimburse the Administrative Agent, in
the amount of its Aggregate Exposure Percentage, for any expenses and fees
incurred for the benefit of the Lenders under the Fundamental Documents,
including, without limitation, counsel fees and compensation of agents and
employees paid for services rendered on behalf of the Lenders, and any other
expense incurred in connection with the administration or enforcement thereof;
(ii) to indemnify and hold harmless the Administrative Agent and any of its
directors, officers, employees, or agents, on demand, in the amount of its
Aggregate Exposure Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in any way relating to or
arising out of the Fundamental Documents or any action taken or omitted by it or
any of them under the Fundamental Documents to the extent not reimbursed by the
Borrower or one of its Subsidiaries (including any Subsidiary Borrower) (except
such as shall result from the gross negligence or willful misconduct of the
Person seeking indemnification); and (iii) to indemnify and hold harmless the
Issuing Lenders and any of their respective directors, officers, employees, or
agents or demand in the amount of its proportionate share from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs expenses or disbursements of any kind or nature whatever
which may be imposed or incurred by or asserted against it relating to or
arising out of the issuance of any Letters of Credit not reimbursed by the
Borrower or one of its Subsidiaries (including any Subsidiary Borrower) (except
such as shall result from the gross negligence or willful misconduct of the
Person seeking indemnification).
 
SECTION 8.7.   Rights of Administrative Agent. 
 
It is understood and agreed that JPMorgan Chase Bank shall have the same rights
and powers hereunder (including the right to give such instructions) as the
other Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower or any Subsidiary (including
any Subsidiary Borrower) or other Affiliate thereof as though it were not the
Administrative Agent on behalf of the Lenders under this Agreement.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower or any
Subsidiary Borrower under this Agreement. The Administrative Agent and any such
sub-agent, and any Affiliate of the Administrative Agent or any such sub-agent,
may perform any and all its duties and exercise its rights and powers through
their respective directors, officers, employees, agents and advisors. The
exculpatory provisions of Section 8.5 shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
 
SECTION 8.8.   Independent Investigation by Lenders. 
 
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans and issue and participate in the Letters of
Credit hereunder, and will continue to make such decisions, based on its own
analysis of the transactions contemplated hereby, based on such documents and
other information as it has deemed appropriate and on the creditworthiness of
the
 

--------------------------------------------------------------------------------


Borrower and agrees that neither the Administrative Agent nor any Issuing Lender
shall bear responsibility therefor.
 
SECTION 8.9.   Notice of Transfer. 
 
The Administrative Agent and the Issuing Lenders may deem and treat any Lender
which is a party to this Agreement as the owners of such Lender’s respective
portions of the Loans and Letter of Credit reimbursement rights for all
purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
 
SECTION 8.10.   Successor Administrative Agent. 
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders and the Borrower. Upon any such resignation, the Borrower (with
the consent of the Required Lenders, which shall not be unreasonably withheld or
delayed) shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Borrower and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which with the consent of the Borrower, which will not be
unreasonably withheld, shall be a commercial bank organized or licensed under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
SECTION 8.11.   Resignation of an Issuing Lender. 
 
Any Issuing Lender may resign at any time by giving written notice thereof to
the Lenders and the Borrower. Upon any such resignation, such Issuing Lender
shall be discharged from any duties and obligations under this Agreement in its
capacity as an Issuing Lender with regard to Letters of Credit not yet issued.
After any retiring Issuing Lender’s resignation hereunder as an Issuing Lender,
the provisions of this Agreement shall continue to inure to its benefit as to
any outstanding Letters of Credit or otherwise with regard to outstanding L/C
Exposure and any actions taken or omitted to be taken by it while it was an
Issuing Lender under this Agreement.
 
SECTION 8.12.   Agents Generally. 
 
Except as expressly set forth herein, no Agent shall have any duties or
responsibilities hereunder in its capacity as such; and shall incur no
liability, under this Agreement and the other Fundamental Documents.
 

--------------------------------------------------------------------------------


 

9.  
GUARANTY OF SUBSIDIARY BORROWER OBLIGATIONS

 
SECTION 9.1.   Guaranty.
 
(a)  The Borrower hereby unconditionally and irrevocably guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by any Subsidiary Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Subsidiary Borrower
Obligations.
 
(b)  The Borrower further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Administrative Agent, any Issuing Lender or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Subsidiary Borrower Obligations and/or enforcing
any rights with respect to, or collecting against, any Subsidiary Borrower under
this Guaranty; provided, however, that the Borrower shall not be liable for the
fees and expenses of more than one separate firm for the Lenders or any Issuing
Lender (unless there shall exist an actual conflict of interest among such
Persons, and in such case, not more than two separate firms) in connection with
any one such action or any separate, but substantially similar or related
actions in the same jurisdiction, nor shall the Borrower be liable for any
settlement or proceeding effected without the Borrower’s written consent. This
Guaranty shall remain in full force and effect until the Subsidiary Borrower
Obligations are paid in full and the Commitments are terminated.
 
(c)  No payment or payments made by any Subsidiary Borrower or any other Person
or received or collected by the Administrative Agent or any Lender from any
Subsidiary Borrower or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application, at any time or from time to time,
in reduction of or in payment of the Subsidiary Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Borrower hereunder which shall, notwithstanding any such payment or payments
(other than payments made by the Borrower in respect of the Subsidiary Borrower
Obligations or payments received or collected from the Borrower in respect of
the Subsidiary Borrower Obligations), remain liable for the Subsidiary Borrower
Obligations until the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated.
 
(d)  The Borrower agrees that whenever, at any time, or from time to time, it
shall make any payment to the Administrative Agent or any Lender on account of
its liability hereunder, it will notify the Administrative Agent and such Lender
in writing that such payment is made under this Guaranty for such purpose.
 
SECTION 9.2.   No Subrogation.  Notwithstanding any payment or payments made by
the Borrower hereunder, or any set-off or application of funds of the Borrower
by the Administrative Agent or any Lender, the Borrower shall not be entitled to
be subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or Guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall the Borrower seek or
be entitled to seek any contribution or reimbursement from any Subsidiary
Borrower in respect of payments made by the Borrower hereunder, until all
amounts owing to the Administrative Agent and the Lenders by any Subsidiary
Borrower on account of the Subsidiary Borrower Obligations are paid in full and
the Commitments are terminated. If any amount shall be paid to the Borrower on
account of such subrogation rights at any time when all of the Subsidiary
Borrower Obligations shall not have been paid in full, such amount shall be held
by the Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of the Borrower, and shall, forthwith upon receipt
by the Borrower, be turned over to the Administrative Agent
 

--------------------------------------------------------------------------------


in the exact form received by the Borrower (duly indorsed by the Borrower to the
Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.
 
SECTION 9.3.   Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Borrower shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Borrower, and without notice to or
further assent by the Borrower, any demand for payment of any of the Subsidiary
Borrower Obligations made by the Administrative Agent or any Lender may be
rescinded by the Administrative Agent or such Lender, and any of the Subsidiary
Borrower Obligations continued, and the Subsidiary Borrower Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and any other documents executed and
delivered in connection herewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guaranty or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Subsidiary Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Subsidiary Borrower Obligations or for the Guaranty under this Section 9 or any
property subject thereto. When making any demand hereunder against the Borrower,
the Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on any Subsidiary Borrower, and any failure by the
Administrative Agent or any Lender to make any such demand or to collect any
payments from any Subsidiary Borrower or any release of any Subsidiary Borrower
shall not relieve the Borrower of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Administrative Agent or any Lender against the Borrower.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.


SECTION 9.4.   Guaranty Absolute and Unconditional.  The Borrower waives any and
all notice of the creation, renewal, extension or accrual of any of the
Subsidiary Borrower Obligations and notice of or proof of reliance by the
Administrative Agent or any Lender upon this Guaranty or acceptance of the
Guaranty under this Section 9; the Subsidiary Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the Guaranty under
this Section 9; and all dealings between any Subsidiary Borrower and the
Borrower, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the Guaranty under this Section 9. The Borrower waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Subsidiary Borrower or the Borrower with respect to
the Subsidiary Borrower Obligations. The Guaranty under this Section 9 shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity or enforceability of this Agreement, any of
the Subsidiary Borrower Obligations or any other collateral security therefor or
guaranty or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Subsidiary Borrower against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of such Subsidiary Borrower or the
Borrower) which constitutes, or might be construed to constitute, an equitable
or legal discharge of Subsidiary Borrower for its Subsidiary Borrower
Obligations, or of the Borrower under the guaranty under this Section 9, in
bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against the Borrower, the Administrative Agent and any Lender may, but
shall be under no obligation to, pursue such
 

--------------------------------------------------------------------------------


rights and remedies as it may have against any Subsidiary Borrower or any other
Person or against any collateral security or guaranty for the Subsidiary
Borrower Obligations or any right of offset with respect thereto, and any
failure by the Administrative Agent or any Lender to pursue such other rights or
remedies or to collect any payments from any Subsidiary Borrower or any such
other Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of Subsidiary Borrower or any
such other Person or of any such collateral security, guaranty or right of
offset, shall not relieve the Borrower of any liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Lender against such
Subsidiary Borrower. The Guaranty under this Section 9 shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Borrower and its successors and assigns thereof, and shall inure
to the benefit of the Administrative Agent and the Lenders, and their respective
successors, indorsees, transferees and assigns, until all the Subsidiary
Borrower Obligations and the obligations of the Borrower under the Guaranty
under this Section 9 shall have been satisfied by payment in full and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement any Subsidiary Borrower may be free from any
Subsidiary Borrower Obligations.
 
SECTION 9.5.   Reinstatement.  The Guaranty under this Section 9 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Subsidiary Borrower Obligations is rescinded
or must otherwise be restored or returned by the Administrative Agent or any
Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Subsidiary Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Subsidiary Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.
 

10.  
MISCELLANEOUS

 
SECTION 10.1.   Notices. 
 
(a)  Notices and other communications provided for herein shall be in writing
and shall be delivered or mailed (or in the case of telegraphic communication,
if by telegram, delivered to the telegraph company and, if by telex, telecopy,
graphic scanning or other telegraphic communications equipment of the sending
party hereto, delivered by such equipment) addressed as follows:
 
(i)  if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 1111
Fannin, 10th floor, Houston, Texas 77002, Attention of Jen Yi Lin (Telephone No.
713-750-3550; Facsimile No. 713-750-2932), with a copy to Randolph Cates
(Facsimile No. 212-270-3279);
 
(ii)  if to the Borrower, to it at 7 Sylvan Way, Parsippany, NJ 07054, Attention
of Corporate Secretary (Facsimile No. 973-496-1127) and Treasurer (Facsimile No.
973-496-6160), with a copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, NY 10036, Attention of James M. Douglas (Facsimile No.
917-777-2868);
 
(iii)  if to a Subsidiary Borrower, to it c/o the Borrower at 7 Sylvan Way,
Parsippany, NJ 07054, Attention of Corporate Secretary (Facsimile No.
973-496-1127) and Treasurer (Facsimile No. 973-496-6160), with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attention of James M. Douglas (Facsimile No. 917-777-2868);
 

--------------------------------------------------------------------------------


(iv)  if to a Lender, to it at its address notified to the Administrative Agent
(or set forth in its Assignment and Acceptance or other agreement pursuant to
which it became a Lender hereunder); and
 
(v)  if to JPMorgan Chase Bank, N.A., in its capacity as Issuing Lender, to it
at JPMorgan Chase Bank, N.A. 1111 Fannin, 10th floor, Houston, Texas 77002,
Attention of Jen Yi Lin (Telephone No. 713-750-3550; Facsimile No.
713-750-2932), or if to any other Issuing Lender, at the address for notices as
such Issuing Lender provides in accordance with this Section 10.1;
 
or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
 
(b)  Any party hereto may change its address or telecopy number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.
 
(c)  Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Borrower and any Subsidiary
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
SECTION 10.2.   Survival of Agreement, Representations and Warranties, etc.
 
All warranties, representations and covenants made by the Borrower or any
Subsidiary Borrower herein or in any certificate or other instrument delivered
by it or on its behalf in connection with this Agreement shall be considered to
have been relied upon by the Administrative Agent and the Lenders and shall
survive the making of the Loans herein contemplated regardless of any
investigation made by the Administrative Agent or the Lenders or on their behalf
and shall continue in full force and effect so long as any amount due or to
become due hereunder is outstanding and unpaid and so long as the Commitments
have not been terminated. All statements in any such certificate or other
instrument shall constitute representations and warranties by the Borrower or
such Subsidiary Borrower hereunder.
 
SECTION 10.3.   Successors and Assigns; Syndications; Loan Sales;
Participations. 
 
(a)  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that neither Borrower nor any Subsidiary Borrower may assign
its rights hereunder without the prior written consent of all the Lenders), and
all covenants, promises and agreements by, or on behalf of, the Borrower or any
Subsidiary Borrower which are contained in this Agreement shall inure to the
benefit of the successors and assigns of the Lenders.
 
(b)  Each of the Lenders may (but only with the prior written consent of the
Administrative Agent, the relevant Issuing Lenders and the Borrower, which
consents shall not be unreasonably withheld or delayed, provided that the
consent of the Borrower shall not be required if an Event of Default has
occurred and is continuing, provided further that the consent of the Issuing
Lenders shall not be required for an assignment of all or any portion of a Term
Loan or Term Commitment) assign
 

--------------------------------------------------------------------------------


to one or more banks or other entities either (i) all or a portion of its
interests, rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment and the same portion of the
Revolving Credit Loans and Term Loans at the time owing to it and its L/C
Exposure) (a “Ratable Assignment”) or (ii) (A) all or a portion of its rights
and obligations under and in respect of its Revolving Commitment under this
Agreement and the same portion of the Revolving Credit Loans at the time owing
to it and its L/C Exposure or (B) all or a portion of its rights and obligations
under and in respect of its Term Commitments or Term Loans (each a “Non-Ratable
Assignment”); provided, however, that (1) each Non-Ratable Assignment shall be
of a constant, and not a varying, percentage of all of the assigning Lender’s
rights and obligations in respect of the Loans, L/C Exposure and the Commitment,
as applicable, which are the subject of such assignment, (2) each Ratable
Assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement, (3) the amount
of the Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Lender) shall be in a minimum principal amount of
$1,000,000 (or, if less, the remaining portion of the assigning Lender’s rights
and obligations under this Agreement) unless otherwise agreed by the Borrower
and the Administrative Agent, (4) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 and (5) no Lender shall
assign or sell participations of all or a portion of its interest in a Loan to
any Person who is (A) listed on the Specially Designated Nationals and Blocked
Persons List (the “SDN List”) maintained by the U.S. Department of Treasury
Office of Foreign Assets Control (“OFAC”) and/or on any other similar list
maintained by the OFAC pursuant to any authorizing statute, Executive Order or
regulation (collectively, “OFAC Laws and Regulations”); or (B) included within
the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515. Upon such execution, delivery, acceptance and
recording, and from and after the effective date specified in each Assignment
and Acceptance, which effective date shall be not earlier than five Business
Days (or such shorter period approved by the Administrative Agent) after the
date of acceptance and recording by the Administrative Agent, (x) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).
 
(c)  Notwithstanding the other provisions of this Section 10.3, each Lender may
at any time make a Ratable Assignment or a Non-Ratable Assignment of its
interests, rights and obligations under this Agreement to (i) any Affiliate of
such Lender or (ii) any other Lender hereunder without the consent of the
Borrower provided that it meets the registration requirements in Section
10.3(b)(4).
 
(d)  By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower or any Subsidiary Borrower of any of its obligations under the
Fundamental Documents; (iii) such assignee confirms that it has received a copy
of this Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 5.1(a) and
 

--------------------------------------------------------------------------------


5.1(b) (or if none of such financial statements shall have then been delivered,
then copies of the financial statements referred to in Section 3.4 hereof) and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement; (v)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Fundamental
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (vi) such
assignee agrees that it will be bound by the provisions of this Agreement and
will perform in accordance with its terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
 
(e)  The Administrative Agent, on behalf of the Borrower, shall maintain at its
address at which notices are to be given to it pursuant to Section 10.1, a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitments of,
and the principal and interest amounts of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, any Subsidiary Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Fundamental Documents, notwithstanding any notice to the contrary. Any
assignment shall be effective only upon appropriate entries with respect thereto
being made in the Register. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(f)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit C hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower.
 
(g)  Each of the Lenders may, without the consent of the Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) any such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Participant shall not be granted any voting rights under this
Agreement, except with respect to matters requiring the consent of each of the
Lenders hereunder, (iii) any such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iv) the
participating banks or other entities shall be entitled to the cost protection
provisions of Sections 2.18, 2.19, 2.21, 2.25 and 2.28 hereof (and subject to
the limitations thereof) but a Participant shall not be entitled to receive
pursuant to such provisions an amount larger than its share of the amount to
which the Lender granting such participation would have been entitled to
receive; provided that a Participant shall not be entitled to the benefits of
Section 2.25 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.25(e) as though it were a Lender, and (v) the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 

--------------------------------------------------------------------------------


(h)  The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by the confidentiality
provisions of Section 10.15.
 
(i)  Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Indebtedness held by that Lender shall at all times be
within its exclusive control.
 
(j)  Any Lender may at any time and from time to time pledge, or otherwise grant
a security interest in, all or a portion of its rights under this Agreement,
including any such pledge or grant to any Federal Reserve Bank, and, with
respect to any Lender which is a fund, to the fund’s trustee in support of its
obligations to such trustee, and this Section shall not apply to any such pledge
or grant; provided that no such pledge or grant shall release a Lender from any
of its obligations hereunder or substitute any such assignee for such Lender as
a party hereto. The Borrower and any relevant Subsidiary Borrower shall, upon
receipt of a written request from any Lender, issue a Note to facilitate such
transactions.
 
(k)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower or
any Subsidiary Borrower all or any part of any Revolving Credit Loan that such
Granting Lender would otherwise be obligated to make to the Borrower or such
Subsidiary Borrower pursuant to Section 2.1 or 2.10, provided that (i) nothing
herein shall constitute a commitment to make any Revolving Credit Loan by any
SPC and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Revolving Credit Loan or fund any other
obligation required to be funded by it hereunder, the Granting Lender shall be
obligated to make such Revolving Credit Loan or fund such obligation pursuant to
the terms hereof. The making of a Revolving Credit Loan by an SPC hereunder
shall satisfy the obligation of the Granting Lenders to make Revolving Credit
Loans to the same extent, and as if, such Loan were made by the Granting Lender.
Each party hereto hereby agrees that no SPC shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to the extent, the related Granting Lender makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar proceedings under
the laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.3 any SPC may (i) with
notice to, but without the prior written consent of, the Borrower or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Revolving Credit Loan to its Granting
Lender or to any financial institutions providing liquidity and/or credit
facilities to or for the account of such SPC to fund the Revolving Credit Loans
made by SPC or to support the securities (if any) issued by such SPC to fund
such Revolving Credit Loans and (ii) disclose on a confidential basis any
non-public information relating to its Revolving Credit Loans to any rating
agency, commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC.
 

--------------------------------------------------------------------------------


SECTION 10.4.   Expenses. 
 
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the syndication,
preparation, execution, delivery and administration of this Agreement, the
making of the Loans and issuance and administration of the Letters of Credit,
the reasonable and documented fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Administrative Agent, as well as all reasonable and
documented out-of-pocket expenses incurred by the Lenders in connection with any
restructuring or workout of this Agreement or the Letters of Credit or in
connection with the enforcement or protection of the rights of the Lenders in
connection with this Agreement or the Letters of Credit or any other Fundamental
Document, and with respect to any action which may be instituted by any Person
against any Lender or any Issuing Lender in respect of the foregoing, or as a
result of any transaction, action or nonaction arising from the foregoing,
including but not limited to the reasonable and documented fees and
disbursements of any counsel for the Lenders or any Issuing Lender, provided,
however, that the Borrower shall not be liable for the fees and expenses of more
than one separate firm for the Lenders or any Issuing Lender (unless there shall
exist an actual conflict of interest among such Persons, and in such case, not
more than two separate firms) in connection with any one such action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower be liable for any settlement or any proceeding effected
without the Borrower’s written consent. Such payments shall be made on the
Effective Date and thereafter on demand. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and/or the payment
of the Loans and/or expiration of the Letters of Credit.
 
SECTION 10.5.   Indemnity. 
 
Further, by the execution hereof, the Borrower and each Subsidiary Borrower
agrees to indemnify and hold harmless the Administrative Agent and the Lenders
and the Issuing Lenders and their respective Related Parties (each, an
“Indemnified Party”) from and against any and all expenses (including reasonable
and documented fees and disbursements of counsel), losses, claims, damages and
liabilities arising out of any claim, litigation, investigation or proceeding
(regardless of whether any such Indemnified Party is a party thereto) in any way
relating to the transactions contemplated hereby, but excluding therefrom all
expenses, losses, claims, damages, and liabilities arising out of or resulting
from the gross negligence or willful misconduct of the Indemnified Party seeking
indemnification or any of its Related Parties, provided, however, neither the
Borrower nor any Subsidiary Borrower shall be liable for the fees and expenses
of more than one separate firm for all such Indemnified Parties (unless there
shall exist an actual conflict of interest among such Indemnified Parties, and
in such case, not more than two separate firms) in connection with any one such
action or any separate but substantially similar or related actions in the same
jurisdiction, nor shall the Borrower or any Subsidiary Borrower be liable for
any settlement of any proceeding effected without the Borrower’s or such
Subsidiary Borrower’s written consent, and provided further, however, that this
Section 10.5 shall not be construed to expand the scope of the reimbursement
obligations of the Borrower and any Subsidiary Borrower specified in Section
10.4. The obligations of the Borrower and any Subsidiary Borrower under this
Section 10.5 shall survive the termination of this Agreement and/or payment of
the Loans and/or the expiration of the Letters of Credit.
 
SECTION 10.6.   CHOICE OF LAW. 
 
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE
 

--------------------------------------------------------------------------------


CASE OF PROVISIONS RELATING TO INTEREST RATES, ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
SECTION 10.7.   No Waiver. 
 
No failure on the part of the Administrative Agent, any Lender or any Issuing
Lender to exercise, and no delay in exercising, any right, power or remedy
hereunder or with regards to the Letters of Credit shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
SECTION 10.8.   Extension of Maturity. 
 
Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal, interest or any other amount due hereunder become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.
 
SECTION 10.9.   Amendments, etc.
 
(a) Except as expressly set forth in this Agreement, no modification, amendment
or waiver of any provision of this Agreement, and no consent to any departure by
the Borrower herefrom or therefrom, shall in any event be effective unless the
same shall be in writing and signed or consented to in writing by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given; provided, however, that no such
modification or amendment shall without the written consent of each Lender
affected thereby (i) increase or extend the expiration date of the Revolving
Commitment of a Lender or postpone or waive any scheduled reduction in the
Revolving Commitments, (ii) provide for funding of Revolving Credit Loans,
Swingline Loans or Term Loans at any location outside of the United States,
(iii) alter the stated maturity or principal amount of any installment of any
Loan (or any reimbursement obligation with respect to a Letter of Credit) or
decrease the rate of interest payable thereon or extend the scheduled date of
any payment thereof, or the rate at which the Commitment Fees or letter of
credit fees accrue, (iv) waive a default under Section 7(b) hereof with respect
to a scheduled principal installment of any Loan, (v) release the Borrower from
its obligations under the Guaranty (except in accordance with its terms) or (vi)
release Cendant from its obligations under the Cendant Guaranty (except in
accordance with its terms); and provided, further that no such modification or
amendment shall without the written consent of all of the Lenders (x) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders or (y) amend this Section 10.9 or the definition of
Required Lenders; and provided, further that no such modification or amendment
shall (A) decrease the Revolving Commitment of any Lender without the written
consent of such Lender or (B) change the provisions of Section 2.22, Section
2.23 or 8.3 in a manner that would alter the pro rata sharing of payments
required thereby, without the consent of each affected Lender. No such amendment
or modification may adversely affect the rights and obligations of the
Administrative Agent or any Issuing Lender hereunder without its prior written
consent. No notice to or demand on the Borrower shall entitle the Borrower to
any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring a Note, whether or not a Note is so marked.
 

--------------------------------------------------------------------------------


(b)  In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and each of
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing, replacement or modification of all outstanding Term
Loans (“Replaced Term Loans”) with a replacement term loan tranche hereunder
(“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Replaced Term Loans, (ii) the applicable margin for such Replacement Term
Loans shall not be higher than the applicable margin for such Replaced Term
Loans and (iii) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Replaced Term Loans at the time of such refinancing.
 
(c)  This Agreement may be amended without consent of the Lenders, so long as no
Default or Event of Default shall have occurred and be continuing, as follows:
 
(i)  This Agreement will be amended to designate any Subsidiary of the Borrower
as a Subsidiary Borrower upon (v) ten Business Days’ prior notice to the Lenders
(such notice to contain the name, primary business address and taxpayer
identification number of such Subsidiary), (w) the execution and delivery by the
Borrower, such Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit F (a “Joinder Agreement”), providing for
such Subsidiary to become a Subsidiary Borrower, (x) the agreement and
acknowledgment by the Borrower and each other Subsidiary Borrower that the
Guaranty contained in Section 9 covers the Obligations of such Subsidiary, (y)
if the Cendant Guaranty remains effective, the agreement and acknowledgment by
Cendant that the Cendant Guaranty covers the Obligations of such Subsidiary and
(z) the delivery to the Administrative Agent of (1) corporate or other
applicable resolutions, other corporate or other applicable documents,
certificates and legal opinions in respect of such Subsidiary substantially
equivalent to comparable documents delivered on the Effective Date and (2) such
other documents with respect thereto as the Administrative Agent shall
reasonably request.
 
(ii)  This Agreement will be amended to remove any Subsidiary as a Subsidiary
Borrower upon execution and delivery by the Borrower to the Administrative Agent
of a written notification to such effect and repayment in full of all Loans made
to such Subsidiary Borrower, cash collateralization of all reimbursement
obligations in respect of any Letters of Credit issued for the account of such
Subsidiary Borrower and repayment in full of all other amounts owing by such
Subsidiary Borrower under this Agreement (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement);
provided, however, that no such amendment shall affect or limit the Borrower’s
obligations under the Guaranty.
 
SECTION 10.10.   Severability. 
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
SECTION 10.11.   SERVICE OF PROCESS; WAIVER OF JURY TRIAL. 
 
(a)  THE ADMINISTRATIVE AGENT, EACH LENDER AND ISSUING LENDER, THE BORROWER AND
EACH SUBSIDIARY BORROWER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
STATE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK COUNTY AND TO THE
JURISDICTION OF THE UNITED STATES DISTRICT
 

--------------------------------------------------------------------------------


COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT, A LENDER OR AN
ISSUING LENDER. THE BORROWER AND EACH SUBSIDIARY BORROWER TO THE EXTENT
PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY
OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH COURTS, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF THE ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE
FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE ENFORCED
IN OR BY SUCH COURT, AND (B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH
ACTION, SUIT OR PROCEEDING ANY OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS
THAT ARE COMPULSORY OR OTHERWISE ARISE FROM THE SAME SUBJECT MATTER. EACH
LENDER, EACH ISSUING LENDER, THE BORROWER AND EACH SUBSIDIARY BORROWER HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN PURSUANT TO SECTION 10.1 HEREOF. THE BORROWER AND EACH SUBSIDIARY BORROWER
AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY
MAIL IS MADE FOR THE EXPRESS BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS
AND EACH ISSUING LENDER. FINAL JUDGMENT AGAINST THE BORROWER OR SUCH SUBSIDIARY
BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF
SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT, A
LENDER OR AN ISSUING LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER
JUDICIAL PROCEEDINGS AGAINST THE BORROWER OR SUCH SUBSIDIARY BORROWER OR ANY OF
ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY
OR PLACE WHERE THE BORROWER, SUCH SUBSIDIARY BORROWER OR SUCH ASSETS MAY BE
FOUND.
 
(b)  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR OTHERWISE.
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE PROVISIONS OF
THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH THE OTHER
PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.
THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER PARTY
TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
 
SECTION 10.12.   Headings. 
 
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.
 
SECTION 10.13.   Execution in Counterparts. 
 
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
 
SECTION 10.14.   Entire Agreement. 
 
This Agreement represents the entire agreement of the parties with regard to the
subject matter hereof and the terms of any letters and other documentation
entered into among the Borrower, the Administrative Agent, the Syndication
Agents or any Lender (other than the provisions of the letter agreements dated
April 10, 2006, among the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc. and Calyon New York Branch, relating to fees and expenses and
syndication issues) prior to the execution of this Agreement which relate to
Loans to be made or the Letters of Credit to be issued hereunder shall be
replaced by the terms of this Agreement.
 
SECTION 10.15.   Confidentiality. 
 
Each of the Administrative Agent, the Issuing Lenders and the Lenders agrees
that it will not use, either directly or indirectly, any of the Confidential
Information except in connection with this Agreement and the transactions
contemplated hereby. Neither the Administrative Agent, the Issuing Lender or any
Lender shall disclose to any Person the Confidential Information, except
 
(a)  to its Affiliates, and to its and its Affiliates’ respective directors,
officers, employees and agents, including accountants, legal counsel and other
professional advisors who need to know the Confidential Information for purposes
related to this Agreement or any other Fundamental Document or any transactions
contemplated thereby or reasonably incidental to the administration of this
Agreement or the other Fundamental Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and agree to keep such Confidential
Information confidential in accordance with the provisions of this Section
10.15),
 
(b)  to the extent requested by any regulatory authority having jurisdiction
over it or its Affiliates,
 
(c)  to the extent required by Applicable Law, regulations or by any subpoena or
similar legal process, provided that the Administrative Agent, such Issuing
Lender or such Lender, as the case may be, shall request confidential treatment
of such Confidential Information to the extent permitted by Applicable Law and
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall, to the extent permitted by Applicable Law, promptly inform the
Borrower with respect thereto so that the Borrower may seek appropriate
protective relief to the extent permitted by Applicable Law, provided further
that in the event that such protective remedy or other remedy is not obtained,
the Administrative Agent, such Issuing Lender or such Lender, as the case may
be, shall furnish only that portion of the Confidential Information that is
legally required and shall disclose the Confidential Information in a manner
reasonably designed to preserve its confidential nature,
 
(d)  to any other Lender party to this Agreement,
 

--------------------------------------------------------------------------------


(e)  in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,
 
(f)  subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
 
(g)  with the prior written consent of the Borrower or
 
(h)  to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 10.15 or (ii) becomes available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis from a source other than the Borrower, its Affiliates or Representatives,
which source, to the reasonable knowledge of the Administrative Agent, the
Issuing Lender or any Lender, as may be appropriate, is not prohibited from
disclosing such Confidential Information to the Administrative Agent, Issuing
Bank or such Lender by a contractual, legal or fiduciary obligation, to the
Borrower, the Administrative Agent or any Lender.
 
(i)  Neither the Administrative Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower,
its Affiliates or this Agreement or the transactions contemplated hereby without
the prior written consent of the Borrower. The obligations of the Administrative
Agent and each Lender under this Section 10.15 shall survive the termination or
expiration of this Agreement.
 
SECTION 10.16.   USA PATRIOT Act. Each Lender hereby notifies the Borrower and
each Subsidiary Borrower party hereto that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower or such Subsidiary Borrower and other information that will allow such
Lender to identify the Borrower or such Subsidiary Borrower in accordance with
the Act. The Borrower and each Subsidiary Borrower party hereto shall promptly
provide such information upon request by any Lender. In connection therewith,
each Lender hereby agrees that the confidentiality provisions set forth in
Section 10.15 shall apply to any non-public information provided to it by the
Borrower and its Subsidiaries pursuant to this Section 10.16.
 
SECTION 10.17.   Replacement of Lenders.
 
If any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that is approved by the Required Lenders pursuant to Section 10.9 (a
“Non-Consenting Lender”), if any Lender is a Defaulting Lender, or under any
other circumstances set forth herein expressly providing that the Borrower shall
have the right to replace a Lender as a party to this Agreement, the Borrower
may, upon notice to such Lender and the Administrative Agent and subject to
Section 2.21, replace such Lender by causing such Lender to assign its
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 10.3 to one or more banks or other entities procured by the
Borrower upon receipt of all amounts due and owing to it.
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.
 

     
TRAVELPORT INC.,
as Borrower
 
     
By:
/s/ Kevin P. Monaco
       
Name: Kevin P. Monaco
Title:  Vice President and Assistant Treasurer
 
 



 


 

     
GALILEO INTERNATIONAL TECHNOLOGY, LLC,
as a Subsidiary Borrower
 
     
By:
/s/ Kevin P. Monaco
       
Name: Kevin P. Monaco
Title:  Vice President and Assistant Treasurer, Travelport Inc., by Power of
Attorney
 



 






--------------------------------------------------------------------------------



 





     
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Lender
 
     
By:
/s/ Randolph Cates
       
Name: Randolph Cates
Title: Vice President
 
 









--------------------------------------------------------------------------------



 



     
BANK OF AMERICA, N.A.,
as a Syndication Agent and Lender
 
     
By:
/s/ John Pocalyko
       
Name: John Pocalyko
Title:   Senior Vice President
 
 









--------------------------------------------------------------------------------



 



     
CITICORP NORTH AMERICA, INC., as a Syndication Agent and Lender
 
     
By:
/s/ Hugo Arias
       
Name: Hugo Arias
Title:  Vice-President
 
 


--------------------------------------------------------------------------------








     
CALYON NEW YORK BRANCH,
as a Lender
 
     
By:
/s/ James Gibson
       
Name: James Gibson
Title:  Managing Director
 
 
     
By:
/s/ Yuri Muzichenko
       
Name: Yuri Muzichenko
Title:  Director
 
 





--------------------------------------------------------------------------------






     
SCOTIABANC INC.,
as a Lender
 
     
By:
/s/ N. Bell
       
Name: N. Bell
Title:  Sr. Manager
 
 





--------------------------------------------------------------------------------










     
THE BANK OF NOVA SCOTIA,
as a Lender
 
     
By:
/s/ Todd Meller
       
Name: Todd Meller
Title:  Managing Director
 
 


